3/2/2018 Exhibit
EX-10.48 8 kos-12312017xex1048.htm EXHIBIT 10.48

Exhibit 10.48

REPUBLIC OF COTE D’IVOIRE
Unity — Discipline - Labour

HYDROCARBONS
PRODUCTION SHARING AGREEMENT

BLOCK CI-708

21 December 2017

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 1/80
3/2/2018 Exhibit

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 2/80
3/2/2018 Exhibit

TABLE OF CONTENTS
1: DEFINITIONS 5
2: SCOPE OF APPLICATION OF THE AGREEMENT 8
3: DURATION OF EXPLORATION PERIODS AND RELINQUISHED AREAS 9
4: EXPLORATION WORK COMMITMENTS ist
5: PREPARATION AND APPROVAL OF THE ANNUAL WORK PROGRAMS AND BUDGETS 16
6: OBLIGATIONS OF THE CONTRACTOR REGARDING THE EXPLORATION PERIODS 16
7: RIGHTS OF THE CONTRACTOR RELATIVE TO EXPLORATION PERIODS 18
8: ACTIVITY REPORTS DURING EXPLORATION PERIODS AND SURVEILLANCE OF PETROLEUM

OPERATIONS 19
9: LAND OCCUPANCY 21
10: USE OF THE FACILITIES 22
11: APPRAISAL OF A HYDROCARBONS DISCOVERY 23
12: GRANTING AN EXCLUSIVE PRODUCTION PERMIT RELATIVE TO A COMMERCIAL DISCOVERY 25
13: DURATION OF THE PRODUCTION PERIOD 27
14: PRODUCTION OBLIGATION 28
15: OBLIGATIONS AND RIGHTS OF THE CONTRACTOR RELATED TO EXCLUSIVE PRODUCTION

PERMITS 28
16: RECOVERY OF PETROLEUM COSTS RELATIVE TO CRUDE OIL AND PRODUCTION SHARING 30
17: TAX SYSTEM 34
18: SALES PRICE OF CRUDE OIL 37
19: SIGNATURE BONUS AND DISCOVERY BONUS 39
20: OWNERSHIP AND ABANDONMENT OF ASSETS 40
21: NATURAL GAS 43
22: PETROCI’S PARTICIPATING INTEREST 49
23: FOREIGN EXCHANGE CONTROL 51
24: CURRENCY UNIT USED FOR BOOKKEEPING 53
25: ACCOUNTING METHOD AND VERIFICATIONS 53
26: IMPORT AND EXPORT 54
27: MAKING CRUDE OIL PRODUCTION AVAILABLE TO MEET NATIONAL DEMAND 56
28: TRANSFER OF TITLE TO THE HYDROCARBONS AND LIFTING 56
29: PROTECTION OF RIGHTS 57
30: PERSONNEL, TRAINING, EQUIPMENT AND SOCIAL WORK 58
31: ACTIVITY REPORTS RELATED TO EXCLUSIVE PRODUCTION PERMITS 60
32: ARBITRATION 61
33: FORCE MAJEURE 61
34: JOINT AND SEVERAL OBLIGATIONS AND GUARANTEES 62
35: ASSIGNMENT RIGHTS 62
36: APPLICABLE LAW AND STABILITY OF CONDITIONS 63
37: APPLICATION OF THE AGREEMENT 64
38: EFFECTIVE DATE 65
APPENDIX 1 66
APPENDIX 2 68
APPENDIX 3 71
APPENDIX 4 80

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 3/80
3/2/2018 Exhibit

AGREEMENT

BY AND BETWEEN

The Republic of Céte d’Ivoire, hereinafter referred to as the “Government,” represented herein by the
Minister of Petroleum, Energy and Development of Renewable Energies, Mr. Thierry TANOH, the
Secretary of State to the Prime Minister in charge of the State Budget and Portfolio, Mr. Moussa SANOGO,
and the Minister of Economy and Finance, Mr. Adama KONE, duly authorised to sign hereunder;

as the first party,

AND

BP Exploration Operating Company Limited], a company incorporated under the laws of England,
headquartered at Chertsey Road, Sunbury-on-Thames, Middlesex, TW16 7LN, United Kingdom
hereinafter referred to as “BP” and represented herein by Mr. Andrew MCAUSLAN, Head of Business
Development;

KOSMOS ENERGY COTE D’IVOIRE, a company incorporated under the laws of Cayman Islands,
headquartered on the 4" floor, Century Yard, Cricket Square, PO Box 32322 George Town, Grand Cayman,
KY1, 1209, hereinafter referred to as “KOSMOS” and represented herein by Mr. Brian F. Maxted, Chief
Exploration Officer;

PETROCI HOLDING, the Société Nationale d’Opérations Pétroliéres de la Céte d’Ivoire, hereinafter
referred to as “PETROCI,” an Ivoirian company headquartered at Immeuble Les Hévéas, 14, Boulevard
CARDE, BP. V194 Abidjan Plateau and represented herein by its President, Mr. Ibrahima DIABY;

as the second party,
RECITALS

+ In accordance with the provisions of article 2 of Law No. 96-669 dated 29 August 1996 establishing
the Petroleum Code, all Fields or natural accumulations of Hydrocarbons in the soil or the subsoil of
the Republic of Céte d’Ivoire territory, its territorial waters, its exclusive economic zone and
continental shelf, whether or not discovered, are and remain the exclusive property of the State;

+ The discovery and production of Hydrocarbons are important for the interests and economic
development of the country and its inhabitants;

+ In accordance with the provisions of article 5 of Law No. 96-669 dated 29 August 1996 establishing

the Petroleum Code, the State may authorise Ivoirian or foreign legal entities to engage in the
exploration, production, transport, storage, transformation and sale of

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 4/80
3/2/2018

Exhibit

Hydrocarbons, pursuant to a petroleum contract entered into by and between these entities and the
State;

In accordance with the provisions of article 6 of Law No. 96-669 dated 29 August 1996 establishing
the Petroleum Code, the State designated PETROCI to participate in the Petroleum Operations under
this Agreement;

The Government hopes to develop and promote the Delimited Region, and the Contractor wishes to
cooperate with the Government by helping it explore and develop the potential resources of the
Delimited Region and thereby encourage the economic expansion of the country;

In accordance with Article 1 of Decree No. 2014-248 dated 8 May 2014 which delegated the powers
to sign petroleum contracts, the Minister in charge of Petroleum, the Minister of Economy and
Finance and the Minister in charge of the Budget have delegated powers to jointly sign the petroleum
contracts on the Government’s behalf;

The Contractor states that it has the capital, technical capacity and organizational skills necessary to
successfully perform the Petroleum Operations specified below in the Delimited Region;

The Council of Ministers, in its session held on 20 December 2017, granted its approval for the
signing of this Agreement;

NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 5/80
3/2/2018 Exhibit
ARTICLE 1: DEFINITIONS
The terms used herein are defined as follows:

1.1. CALENDAR YEAR means a period of twelve (12) consecutive months beginning on the first (1‘) of
January and ending on the thirty-first (31) of December thereafter, according to the Gregorian calendar.

1.2. CONTRACTUAL YEAR means a period of twelve (12) consecutive months beginning on the
Effective Date, or the anniversary of said Effective Date.

1.3. FISCAL YEAR means a period of twelve (12) consecutive months beginning on the first (1) of
January and ending on the thirty-first (31) of December thereafter.

1.4. BARREL means “U.S. barrel,” i.e., 42 U.S. gallons measured at a temperature of 60° F and at the
atmospheric pressure of 14.696 p.s.i.a.

1.5. BUDGET means the quantified estimate, on an item-by-item basis, of the Petroleum Operations
appearing in an Annual Work Program.

1.6. CCI has the meaning attributed to it in article 18.5.

1.7. GENERAL TAX CODE means the collection of the legislative and regulatory provisions of the
Ivorian tax law which was codified by Law No. 63-524 of 26 December 1963, amended by article 45 of Law
No. 2003-206 of 7 July 2003 setting the Finance Law for 2003, and which incorporates each year, after
adoption of the Finance Law, the legislative and regulatory provisions affecting Ivorian tax law.

1.8. PETROLEUM CODE means Law No. 96-669 of 29 August 1996, which came into force on 29
August 1996, as amended and in force on the Effective Date.

1.9. COORDINATION COMMITTEE has the meaning attributed to it in article 37.1.

1.10. CONTRACTOR means, collectively or individually, BP, KOSMOS and PETROCT, as well as any
entity to which they may assign an interest pursuant to articles 35.1 and 35.2.

On the Effective Date of this Agreement, the rights and obligations arising from this Agreement between the
entities that make up the Contractor shall be based on the following participations:

BP: 45%
KOSMOS: 45%
PETROCI: 10%

1.11. AGREEMENT means this Agreement and the appendices hereto, which are an integral part hereof,

as well as any extension, renewal, substitution or modification of this Agreement, decided by mutual
agreement between the Parties.

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 6/80
3/2/2018 Exhibit

1.12. PETROLEUM COSTS mean all expenses actually borne and paid by the Contractor to perform the
Petroleum Operations set forth in this Agreement, determined according to the Accounting Procedure
indicated in Appendix 2.
1.13. CPI has the meaning attributed to it in article 16.3.

1.14. EFFECTIVE DATE means the date on which the Agreement becomes effective, as defined in article
38.

1.15. DOLLAR means Dollar of the United States of America.

1.16. FORCE MAJEURE has the meaning attributed to it in article 33.2.

1.17. NATURAL GAS means methane, ethane, propane, butane and gaseous hydrocarbons, either wet or
dry, whether or not associated with Crude Oil, as well as all other gaseous products extracted in association
with the hydrocarbons, specifically nitrogen, hydrogen sulphide, carbon dioxide, helium and steam.

1.18. ASSOCIATED NATURAL GAS means the Natural Gas existing in a reservoir in solution with the
Crude Oil, or in the form of a “gas cap” in contact with the Crude Oil, and which is produced or may be
produced in association with the Crude Oil.

1.19. NON-ASSOCIATED NATURAL GAS means natural gas excluding Associated Natural Gas.

1.20. FIELD means an accumulation of Hydrocarbons, in one or more superimposed horizons that has
been properly evaluated in accordance with the provisions of article 11.

1.21. HYDROCARBONS mean Crude Oil and Natural Gas.

1.22. TAXES AND/OR CHARGES means all compulsory, definitive and unrequited pecuniary payments
required by the State or its branches from any individual or corporate person as a result of the exercise in the
Republic of Céte d’Ivoire of an activity, the possession of property, capital, the performance of an act or use
of a service, and includes any penalties that may be attached to such payments.

Duties and taxes include, but are not limited to, income taxes, taxes on industrial and commercial profits
(Bénéfices Industriels et Commerciaux, or BIC), taxes on non-commercial profits (Bénéfices Non
Commerciaux, or BNC), taxes on agricultural profits (Bénéfices Agricoles, or BA), General Income Tax
(Imp6t Général sur le Revenu, or IGR), Value Added Tax (Taxe sur la Valeur Ajoutée, or VAT), the tax on
banking transactions, excise duties, property tax (tax on property and on income derived from property), the
business license tax (Contribution des patentes), taxes on wages and salaries, and the various related levies
made at source related thereto, registration and stamp duties, royalties, customs duties or taxes, and any other
similar compulsory levies.

1.23. OPERATOR has the meaning attributed to it in article 2.8.

1.24. PETROLEUM OPERATIONS means all exploration, appraisal, development, production,
abandonment, transport, processing (with the exception of refining) and marketing

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 7/80
3/2/2018 Exhibit

of Hydrocarbons and, in general, any other operations directly related thereto, that are performed within the
context of this Agreement.

1.25. ADDITIONAL PARTICIPATION has the meaning attributed to it in article 22.2.a).
1.26. INITIAL PARTICIPATION has the meaning attributed to it in article 22.1.

1.27. PARTIES means the Government and the Contractor; and PARTY means the Government, the
Contractor, or any of the entities that make up the Contractor.

1.28. APPRAISAL PERIMETER means any portion of the Delimited Region where one of the
Hydrocarbons discoveries has been made the size of which shall be evaluated, for which the Government has
granted the Contractor an exclusive appraisal permit in accordance with the provisions of article 11.3.

1.29. PRODUCTION PERIMETER means any portion of the Delimited Region for which the Government
has granted the Contractor an exclusive production permit in accordance with the provisions of article 12.

1.30. CRUDE OIL means crude mineral oil, asphalt, ozokerite and all sorts of Hydrocarbons and bitumens,
either solid or liquid, in their natural state or obtained from Natural Gas by condensation or extraction,
including condensate and liquid Natural Gas.

1.31. CUBIC FOOT means the quantity of Natural Gas contained in a volume of one (1) cubic foot
measured at a temperature of 60° F and at an atmospheric pressure of 14.696 p.s.i.a.

1.32. ABANDONMENT PLAN has the meaning attributed to it in article 20.7.

1.33 POINT OF DELIVERY OF NATURAL GAS means a point of transfer agreed upon by the Parties at
the time the development and production plan is submitted.

1.34 POINT OF DELIVERY OF CRUDE OIL means the F.O.B. point of connection between the loading
facilities and the vessel loading the Crude Oil produced pursuant to this Agreement in the Republic of Céte
d'Ivoire, or any other transfer point established by mutual agreement of the Parties.

1.35 MARKET PRICE has the meaning attributed to it in article 18.1.

1.36 REMAINING PRODUCTION has the meaning attributed to it in articles 16.3 and 21.3 applicable to
Crude Oil and Natural Gas respectively.

1.37. TOTAL PRODUCTION means the Total Production of Natural Gas and the Total Production of
Crude Oil.

1.38 TOTAL PRODUCTION OF NATURAL GAS means the total Natural Gas production from the

Delimited Region as a whole less the quantities used for the needs of Petroleum Operations, unavoidable
losses and, subject to the provisions of article 21.2.3, the quantities of Natural Gas that were burned.

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 8/80
3/2/2018 Exhibit

1.39 TOTAL PRODUCTION OF CRUDE OIL means the total Crude Oil production obtained from the
Delimited Region as a whole less the quantities used for the needs of Petroleum Operations and unavoidable
losses.

1.40 DAILY TOTAL PRODUCTION OF NATURAL GAS has the meaning attributed to it in article 21.3.
1.41 DAILY TOTAL PRODUCTION OF CRUDE OIL has the meaning attributed to it in article 16.3.

1.42 ANNUAL WORK PROGRAM means the descriptive itemized document of the Petroleum Operations
to be performed during a Calendar Year in the Delimited Region, and if applicable in each Production
Perimeter, established in accordance with the provisions of articles 4 and 5.

1.43 BEST INDUSTRY PRACTICE means the good and prudent practices of the petroleum industry
including in matters of, but is not limited to, preservation of the environment, of engineering, of well
conservation and exploitation principles; of hygiene, of health, and of general safety used in the international
petroleum industry under similar circumstances.

1.44. DELIMITED REGION means the area indicated in article 2.7 to which the Government, within the
context of this Agreement, grants the Contractor exclusive exploration rights.

The areas relinquished by the Contractor in accordance with the provisions of articles 3.5 and 3.6 shall be
considered as no longer a part of the Delimited Region which shall then be reduced accordingly. On the other
hand, the Production Perimeter(s) and the Appraisal Perimeter(s) shall be an integral part of the Delimited
Region during the term of validity of the corresponding exclusive production permit and the exclusive
appraisal permit(s).

1.45. AFFILIATED COMPANY means:
* a company or any other entity that controls or is controlled, directly or indirectly, by any entity
comprising the Contractor;
* or acompany or any other entity that controls or is controlled, directly or indirectly, by a company or
entity that itself directly or indirectly controls any entity comprising the Contractor.

Such “control” means direct or indirect ownership by a company or any other entity of more than fifty
percent (50%) of the voting shares of capital stock of another company.

1.46. THIRD PARTY means any individual or legal entity, other than the Contractor, the State and the
Government that is not within the context of the preceding definition at article 1.45.

1.47. CALENDAR QUARTER means a period of three (3) consecutive months beginning on the first day
of January, April, July or October during a Calendar Year.

ARTICLE 2: SCOPE OF APPLICATION OF THE AGREEMENT

2.1. This Agreement is a Production Sharing Agreement governed by the provisions hereunder.

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 9/80
3/2/2018 Exhibit

2.2. The Government authorises the Contractor, under the conditions set forth herein, to exclusively perform
all of the Petroleum Operations that are appropriate and necessary within the context of this Agreement.

2.3. The Contractor undertakes to carry out all of the work necessary for performing the Petroleum
Operations set forth in this Agreement, in accordance with Best Industry Practice, and to be subject to the
laws and regulations in effect in the Republic of Céte d’Ivoire unless otherwise provided by the Agreement.
2.4. The Contractor shall provide all financial and technical means necessary for the proper development of
the Petroleum Operations in accordance with the Best Industry Practice.

2.5. The Contractor shall solely assume the financial risk related to performing the Petroleum Operations.
The related Petroleum Costs shall be recoverable by the Contractor in accordance with the provisions of
article 16 and 21.

2.6. In the event of production, the Total Production resulting from the Petroleum Operations, during the
period of validity of this Agreement, shall be shared between the Parties under the conditions defined in
articles 16 and 21.

2.7. As of the Effective Date, the Delimited Region corresponds to the zone defined in Appendix 1.

2.8. As of the Effective Date the Government approves the appointment of:

- KOSMOS as operator (“Operator”) in charge of directing and performing the Petroleum Operations in the
name and on behalf of the Contractor from the Effective Date;

- BP as Operator in charge of directing and performing the Petroleum Operations in the name and on behalf
of the Contractor from the first discovery of Hydrocarbons as notified in Article 11.1.

Any change in Operator shall be submitted to the Government in advance for approval.

The Operator, in the name and on behalf of the Contractor, shall send the Government all reports,
information and data stipulated under this Agreement, and especially including the association agreement
and all agreements relevant to the Petroleum Operations, as applicable, binding the entities comprising the
Contractor.

ARTICLE 3: DURATION OF EXPLORATION PERIODS AND RELINQUISHED AREAS

3.1. The exclusive exploration permit is hereby granted to the Contractor for an initial exploration period of
three (3) Contractual Years, for the entire Delimited Region, extended, if applicable, in accordance with the
provisions of article 3.4.

3.2. If the Contractor, upon expiry of the initial exploration period indicated above, conditional on having
met the exploration work commitments as defined in article 4.2, so requests, a second exploration period
shall be authorised for three (3) Contractual Years from the expiration date of the first exploration period,
extended, if applicable, in accordance with the provisions of article 3.4.

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 10/80
3/2/2018 Exhibit

3.3. If the Contractor so requests, upon expiration of this second exploration period, conditional on having
met the exploration work commitments as defined in article 4.3, so requests, a third exploration period shall
be authorised for three (3) Contractual Years from the expiration date of the extended second exploration
period, extended, if applicable, in accordance with the provisions of article 3.4.

3.4. The requests indicated in articles 3.2 and 3.3 shall be made at least sixty (60) days before expiration of
the current exploration period.

If the expiration date of an exploration period occurs while the drilling of an exploration well or the
production tests in an exploration well are being performed, or temporary or definitive work to abandon an
exploration well is in progress, said exploration period shall be extended for the time necessary for the
completion and well testing or abandonment work, provided that said extension does not exceed ninety (90)
days. The Contractor shall notify the Government of said extension within seven (7) days prior to the normal
expiration date of the current exploration period.

3.5. The Contractor shall have to relinquish at least the following areas:
a) twenty-five percent (25%) of the initial area of the Delimited Region upon expiration of the
first exploration period; and
b) twenty-five percent (25%) of the initial area of the Delimited Region upon expiration of the
second exploration period.

The area shall be relinquished in a simple geometric shape, i.e. an area of no more than 15 lines, bounded by
the North/South, East/West lines or by the initial limits of the Delimited Region.

The area corresponding to any Production Perimeter or Appraisal Perimeter shall be deducted from the initial
area of the Delimited Region before calculating the relinquished areas.
The areas previously abandoned, in accordance with the provisions of article 3.6, shall be deducted from the
areas to be relinquished.

Subject to compliance by the Contractor with the foregoing requirements, the Contractor may freely select
the zone within the Delimited Region to be relinquished.

The Contractor agrees to provide the Government with an accurate description and a map showing details of
the areas relinquished and the areas retained as well as a report specifying the Petroleum Operations
performed since the Effective Date on the relinquished areas and the results obtained.

The geometric shape and continuity of the relinquished areas are subject to approval by the Government.

The obligations indicated in article 8 of this Agreement shall be performed in their entirety for the
relinquished areas.

3.6. During an exploration period, the Contractor, subject to sixty (60) days advance notice, may at any time
notify the Government that it waives, in all or part of the Delimited Region, the rights conferred to it by this
Agreement.

In the event of a partial waiver, the provisions of article 3.5 regarding relinquished areas shall be applicable.

No waiver during or after an exploration period shall reduce the work commitments and investment
obligations indicated in article 4 for the ongoing exploration period.

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 11/80
3/2/2018 Exhibit

In the event of a waiver, the Contractor shall have the exclusive right to retain, for the respective term of
validity, the areas of the Appraisal Perimeters and Production Perimeters that were granted.

With respect to applications for Appraisal or Production Perimeters that were filed before the effective date
of waiver, the Contractor shall also have the exclusive right to retain the corresponding areas if these
subsequently give rise to the granting of an Appraisal Perimeter or of a Production Perimeter under the terms
of this Agreement, and to carry out the Petroleum Operations.

3.7. At the end of the third exploration period defined in article 3.3., the Contractor shall abandon all of the
remaining area of the Delimited Region, with the exception of the Appraisal Perimeters and the Production
Perimeters granted as of said date or previously, or for which an authorisation request was filed if the same
subsequently resulted in the granting of an Appraisal Perimeter or a Production Perimeter according to the
conditions of this Agreement.

3.8. If, upon expiration of all of the exploration periods, the Contractor has not obtained an exclusive
appraisal permit or an exclusive production permit, this Agreement shall end. Regardless of the above, if,
before this date, an application for an exclusive appraisal permit or exclusive production permit has been
filed, the Agreement will remain in force in the perimeter to which the exclusive appraisal permit or
exclusive production permit relates until the Government decides on the Contractor’s request.

If the Government rejects the application for an exclusive appraisal or exclusive production permit, this
Agreement will terminate. If an exclusive appraisal permit or an exclusive production permit is granted, this
Agreement will remain in force for the granted Appraisal Perimeters or Production Perimeters.

3.9. The expiration of this Agreement, or its termination for any reason whatsoever, shall not end the
obligations of the Contractor in relation to the Agreement that were created before or at the time of said
expiration or termination.

ARTICLE 4: EXPLORATION WORK COMMITMENTS

4.1. The Contractor shall begin the geological and geophysical work provided for in article 4.2 below, within
three (3) months from the Effective Date.

4.2. During the first exploration period defined in article 3.1, the Contractor shall perform at least the
following work in the Delimited Region:
+ Acquisition, processing and interpretation of new 3D seismic covering a minimum of one thousand
four hundred km? (1,400 km”).
4.3. During the second exploration period defined in article 3.2, the Contractor shall perform at least the
following work in the Delimited Region:
* Geological, geophysical (G&G) and engineering studies;

* One (1) exploration well, firm.

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 12/80
3/2/2018 Exhibit

4.4. During the third exploration period defined in article 3.3., the Contractor shall perform at least the
following work in the Delimited Region:

* Geological, geophysical (G&G) and engineering studies;
* One (1) exploration well, firm.
4.5. Each of the exploration wells provided for in articles 4.3 and 4.4 shall reach the lesser of either:
- at least one hundred (100) meters into the Albian; or
- at least two-thousand five hundred metres (2,500), minimum depth, below the mud-line
In all cases, the exploration well can be stopped at a lesser depth if:
a) the base is at a depth that is less than the minimum contractual depth;
b) drilling the well presents an obvious danger;

c) rocky formations are found, the hardness of which does not allow, in practice, the well to be drilled, or

d) petroleum formations are found that, in order to be crossed, require casings to be installed for their
protection, that do not allow for the minimum contractual depth to be reached.

If any of the reasons listed above exists, the exploration well shall be considered to have been drilled to the
minimum contractual depth.

Notwithstanding any provision to the contrary in this Agreement, for the purposes of this article 4,
exploratory drilling shall be any drilling executed in the Delimited Region outside any Appraisal Perimeter
or any Production Perimeter existing on the date on which the drilling operations begin.

The wellbores drilled within the context of an exclusive appraisal permit shall not be considered as
exploration wells and shall be governed by the provisions of article 11.

4.6. In order to perform the exploration work defined in articles 4.2 to 4.4 under the Best Industry Practice,
the Contractor agrees to invest at least the following amounts:

a) Three million Dollars (US $3,000,000) during the first exploration period defined in article 3.1;

b) Eighteen million Dollars (US $ 18,000,000) during the second exploration period defined in article
3.2;
c) Eighteen million Dollars (US $ 18,000,000) during the third exploration period defined in article 3.3.

Notwithstanding the foregoing, if the Contractor, in an exploration period, has performed its work
commitments for an amount less than that indicated above, it shall be considered as having performed its
investment obligations for said period. On the other hand, the Contractor shall perform all of the work
commitments specified for a given exploration period even if it requires an investment greater than that
specified above for said period.

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 13/80
3/2/2018 Exhibit

4.7. In the event that the Contractor, during a given exploration period, drills one or more additional
exploration wells, this or these additional exploration wells may be carried forward to the period
immediately thereafter if an application is filed by the Contractor at the time of renewal of said exploration
period as specified in articles 3.2 and 3.3 above. This request, which will not be refused without reasonable
grounds, must be accompanied by the work program that it agrees to perform during the exploration period
subject to the carried forward, and shall indicate the estimated and related costs.

4.8. Each entity constituting the Contractor, except PETROCI, shall provide the Government with
irrevocable bank guarantees that are acceptable to the Government, corresponding to the investments
stipulated in article 4.6 proportionally to their participation and to their obligation to contribute to the Initia
Participation of PETROCI, covering the performance of the minimum exploration work programs indicated
in articles 4.2, 4.3 and 4.4, as follows:

a) Within no more than thirty (30) days after the Effective Date, the Contractor shall provide a bank
guarantee in the amount of three million Dollars (US$ 3,000,000) to guarantee performance of the
minimum exploration work program for the first exploration period in accordance with article 4.2.

The amount of the bank guarantee shall be reduced by:

- fifty percent (50%) of the original amount, ie., one million five hundred Dollars (US
$1,500,000) following delivery by the Operator to the Government of a copy of the contract
for seismic data acquisition;

- twenty-five percent (25%) of the original amount, i.e. seven hundred fifty thousand Dollars
(US $750,000) following the start of said acquisition work;

- twenty-five percent (25%)of the original amount, i.e. seven hundred fifty thousand Dollars
(US $750,000) following completion of said acquisition work and after the Operator sends the
Government all reports and documents derived from performance of the minimum exploration
work program for the first exploration period.

b) As of the start date of the second exploration period, the Contractor shall provide a bank guarantee for
an amount of eighteen million Dollars (US $ 18,000,000) to guarantee performance of the minimum
exploration work program indicated in article 4.3. The amount of the bank guarantee, adjusted to
reflect the exploration wells drilled in advance during the previous exploration period and carried
forward to the next exploration period in accordance with article 4.7, will be reduced by:

- fifty percent (50%) of the original amount, i.e., nine million Dollars (US $9,000,000)
following delivery by the Operator to the Government of a copy of the contract for drilling;

- twenty-five percent (25%) of the original amount; i.e., four million and five hundred thousand
Dollars (US $4,500,000) following the start of said drilling works;

- twenty-five percent (25%)of the original amount; i.e. four million and five hundred thousand
Dollars (US $4,500,000) following completion of the drilling works and after the Operator
sends the Government all reports and documents derived from performance of the minimum
exploration work program for the

13

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 14/80
3/2/2018 Exhibit
second period and, approved by the Government in accordance with this Agreement.

c) As of the start date of the third exploration period, the Contractor shall provide a bank guarantee for an
amount of eighteen million Dollars (US$18,000,000) to guarantee performance of the minimum
exploration work program indicated in article 4.4. The amount of the bank guarantee, adjusted to
reflect the exploration wells drilled in advance during the previous exploration period and carried
forward to the next exploration period in accordance with article 4.7, will be reduced by:

- fifty percent (50%) of the original amount, i.e., nine million Dollars (US $9,000,000)
following delivery by the Operator to the Government of a copy of the contract for drilling;

- twenty-five percent (25%) of the original amount, i.e., four million and five hundred thousand
Dollars (US $4,500,000) following the start of said drilling works;

- twenty-five percent (25%) of the original amount, i.e. four million and five hundred thousand
Dollars (US $4,500,000) following completion of the drilling works and after the Operator
sends the Government all reports and documents derived from performance of the minimum
exploration work program for the third period and, approved by the Government in
accordance with this Agreement.

The above bank guarantees shall be issued in terms that are comparable to the bank guarantee in Appendix 3
in accordance with the issuing bank and the Government’s acceptance decision shall be made no later than
ten (10) days from the date the bank guarantee was submitted by the Contractor. After this period has passed,
the bank guarantee will be deemed to have been accepted.

4.9. The Operator shall notify the Government of the completion of the exploration work in the minimum
exploration work program for a given exploration period. If the bank guarantee shall be released in
accordance with article 4.8, within fifteen (15) days following notification by the Operator, the Government
shall notify the bank of the release of the bank guarantee in the necessary amount or shall notify the Operator
of its challenge relative to completion of the minimum exploration work program. The bank guarantee shall
be released in accordance with the terms of article 4.8, unless a payment is due pursuant to article 4.10, in
which case the bank guarantee shall be released once this payment is made.

4.10. If, for any reason except for a case of Force Majeure, the Contractor does not complete the minimum
work program for a given exploration period under articles 4.2, 4.3 and 4.4, the Contractor shall pay an
indemnity equal to the amount of the bank guarantee as reduced in accordance with Article 4.8 and this
amount will be paid by the bank which issued the bank guarantee, under the terms and within the time
periods stated in the bank guarantee given for each exploration period. Once payment has been made, this
Agreement will terminate and the Contractor will be released from any work commitments.

ARTICLE 5: PREPARATION AND APPROVAL OF THE ANNUAL WORK PROGRAMS AND
BUDGETS

14

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 15/80
3/2/2018 Exhibit

5.1. At least two (2) months before the start of each Calendar Year, or for the first year no later than two (2)
months after the Effective Date, the Contractor shall prepare and submit to the Government, for approval, an
Annual Work Program as well as the corresponding Budget, for the entire Delimited Region, specifying the
Petroleum Operations and the cost thereof that the Contractor proposes to perform during the Calendar Year
in question, or the portion of the Calendar Year in question if an exploration period ends prior to the end of
said Calendar Year. In the event of renewal of the exclusive exploration permit, the Contractor shall submit,
within thirty (30) days following expiration of the previous exploration period, an Annual Work Program as
well as the corresponding Budget for the first Calendar Year or the portion of the first Calendar Year of the
next exploration period.

5.2. If the Government wants to propose revisions or modifications to the Petroleum Operations indicated in
said Annual Work Program, within thirty (30) days following receipt of said program, it shall notify the
Contractor of its intent to revise or modify it, presenting all justifications deemed appropriate. In this case,
the Government and the Contractor shall meet to study and agree within fifteen (15) days thereafter the
revisions or modifications requested and establish, by mutual agreement, the Annual Work Program and the
corresponding Budget in the definitive form, according to the Best Industry Practice in the international
petroleum industry. Nevertheless, during the exploration period, the Annual Exploration Work Program and
the corresponding Budget prepared by the Contractor after the meeting indicated above shall be considered
to be approved insofar as they satisfy the obligations established in article 4.

Each portion of the Annual Work Program and the Budget for which the Government has not requested a
revision or modification within thirty (30) days as indicated above shall be performed by the Contractor
within the specified time period, subject to article 5.3.

If the Government fails to notify the Contractor of its intended revision or modification within thirty (30)
days as indicated above, the Annual Work Program and the corresponding Budget submitted by the
Contractor shall be considered to be approved by the Government.

5.3. The Government and the Contractor acknowledge that the knowledge obtained as the work is performed
or special circumstances may justify certain changes to certain details of the Annual Work Program. In this
case, after notifying the Government, the Contractor may make these changes, provided that the fundamental
objectives of said Annual Work Program are not modified.

ARTICLE 6: OBLIGATIONS OF THE CONTRACTOR REGARDING THE EXPLORATION
PERIODS

6.1. The Contractor is responsible for the Petroleum Operations and consequently shall provide the following
for performing these operations:

* all necessary funds,

* all required machinery, equipment and materials,

+ all technical support, including the necessary personnel, subject to the provisions of article 30.

15

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 16/80
3/2/2018 Exhibit

6.2. The Contractor is responsible for the preparation and performance of the Annual Work Programs, which
it shall perform according to the Best Industry Practice in the international petroleum industry.

6.3. The Contractor shall take all reasonable and practical measures to:
a) ensure the protection of aquifers encountered during the course of its work;

b) perform the tests necessary to determine the value of significant shows encountered during drilling
and the commercial nature of discoveries of any Hydrocarbons;

¢) prevent losses and discarding of Hydrocarbons produced and losses and discarding of oil-based
mud or any other product used in the Petroleum Operations according to Best Industry Practice in
the international petroleum industry.

6.4. All of the work and facilities established by the Contractor by virtue of this Agreement, according to
their nature and circumstances, shall be constructed, installed, placed, indicated, beaconed, signalled,
equipped and maintained so as to permanently allow safe passage for navigation in the Delimited Region,
and notwithstanding the foregoing, the Contractor, in order to facilitate navigation, shall install audio and
visual equipment approved or required by the appropriate authorities notified to the Contractor by the
Government, and maintain them to the complete satisfaction of said authorities in accordance with the law in
force in the Republic of Céte d’Ivoire.

6.5. In exercising its right to construct, perform work and maintain all facilities necessary for purposes of this
Agreement, the Contractor may not disturb any public place such as cemeteries, religious buildings,
government buildings or those used for a public utility, without the prior consent of the Government, and
shall pay the indemnities dues for any damage it causes in accordance with article 29.

6.6. The Contractor, during the Petroleum Operations, shall take all measures necessary to preserve the
environment and comply with Best Industry Practice in the international petroleum industry and international
conventions (and their amendments) to which the Government is a party relative to ocean water pollution by
Hydrocarbons.

In order to prevent pollution, the Government, after consulting with the Contractor, may decide to take any
additional measures it deems necessary to ensure preservation of the environment in accordance with the
laws in force in the Republic of Céte d’Ivoire and international conventions on the environment to which the
Government is a party.

6.7. The Contractor and its subcontractors shall have the obligation to give preference to Ivoirian services
and products, under equivalent conditions in terms of price, quality, capacity, safety, environmental
performance, term of delivery and term of payment. Ivoirian services and products mean the services
produced or goods produced or supplied by a company that is registered in the Republic of Céte d’Ivoire.

Unless otherwise agreed by the Government, the Contractor and its subcontracts agree to call for bids from
Ivoirian and foreign bidders for supply, construction or service contracts for an estimated amount greater
than five hundred thousand Dollars (US $500,000) per contract in the exploration period, and one million
Dollars (US $1,000,000) per contract in the production period, with the understanding that the Contractor
shall not unnecessarily divide these contracts.

16

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 17/80
3/2/2018 Exhibit

Copies of all contracts related to the Petroleum Operations shall be submitted to the Government as soon as
possible after the time of signature.

6.8. The Contractor agrees to give preference, under equivalent economic conditions, to purchasing goods
necessary for the Petroleum Operations instead of renting or otherwise leasing them.

For this purpose, all lease agreements for an estimated amount greater than five hundred thousand Dollars
(US $500,000) shall be indicated by the Contractor in the Annual Work Programs.

ARTICLE 7: RIGHTS OF THE CONTRACTOR RELATING TO EXPLORATION PERIODS

7.1. Notwithstanding the provisions of this Agreement, the Contractor shall be entitled:

a) to manage and control, under its entire responsibility, the Petroleum Operations in the Delimited
Region;

b) to access any location within the interior of the Delimited Region in order to perform the Petroleum
Operations;

¢) to perform all acts, facilities, work, and operations necessary to perform the Petroleum Operations
both inside and outside of the Delimited Region. The Contractor may choose the location of the
facilities during the exploration periods in accordance with the regulations in force in the Republic of
Céte d’Ivoire at such a location subject to (i) approval by the Government, which shall not be
refused without a valid reason and (ii) conditions of article 2.3 and articles 6.4 to 6.6; and

d) to exercise the rights conferred hereunder, through agents and independent contractors, and
consequently to pay all of the related fees and expenses in the currency of choice of the Contractor,
in accordance with the provisions of article 23.

7.2. The agents, employees and representatives of the Contractor or its independent subcontractors, for the
purposes of the Petroleum Operations, may freely enter or exit the Delimited Region and access all facilities
established by the Contractor.

7.3. The Contractor shall be entitled, by paying royalties in effect in the Republic of Céte d’Ivoire, to remove
and use soil from under standing timber forests, sand, clay, lime, gypsum, stone and other similar substances
necessary for performing the Petroleum Operations.

The Contractor, after reaching an agreement with the Government, may reasonably use these materials to
perform the Petroleum Operations, free of charge, when they are located on land owned by the Government
and placed near the land where the Petroleum Operations are being performed.

The Contractor, without making any payment, may take or use the water needed for the Petroleum

Operations, provided that existing irrigation or navigation is not disturbed and that the land, homes or
livestock watering places are not deprived from a reasonable quantity of water.

17

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 18/80
3/2/2018 Exhibit

ARTICLE 8: ACTIVITY REPORTS DURING EXPLORATION PERIODS AND SURVEILLANCE
OF PETROLEUM OPERATIONS

8.1. Subject to the provisions of article 8.4 below, the Government shall own and freely dispose of all
original data and all final technical documents related to the Petroleum Operations, including but not limited
to records, samples, geological, geophysical, petrophysical, drilling and production reports.

8.2. The Contractor agrees to provide the Government with the following periodical reports:
a) daily reports on the drilling activities;
b) weekly reports on geophysical activities;

¢c) within thirty (30) days following each Calendar Quarter, a report on the Petroleum Operations
performed, as well as a detailed statement of Petroleum Costs for the previous Calendar Quarter;

d) before the end of February of each Calendar Year, an annual report on the Petroleum Operations
performed, as well as a detailed statement of the Petroleum Costs for the previous Calendar Year.

8.3. Furthermore, the following reports or documents shall be provided to the Government, when they are
prepared or obtained:

a) acopy of the geological study and summary reports as well as the related maps;

b) a copy of the geophysical surveys, reports on measurements, studies and geophysical
interpretation, maps, profiles, sections or other related documents, and, upon the request of the
Government, the original or an official copy of the recorded seismic magnetic tapes;

c) acopy of the installation and test bore completion reports for each wellbore, as well as a full set
of recorded logs;

d) acopy of the test reports or production test reports as well as any study related to the bringing of a
well on-stream or into production;

e) acopy of reports related to analyses performed on core bores and fluid analysis.

All maps, sections, profiles, logs and other geophysical documents shall be provided on transparent media
suitable for subsequent reproduction.

A representative portion of core bores and drilling cuttings taken from each well and samples of fluids
produced during the tests or production tests shall also be provided to the Government within a reasonable
time period, and no later than sixty (60) days after the closure of the wells.

Upon expiration, or in the event of waiver or termination of this Agreement, the original final technical
documents and samples related to the Petroleum Operations, including magnetic tapes, if so requested, shall
be sent to the Government.

After having previously advised the Contractor, the Government may at any reasonable moment, during
normal working hours and in accordance with the current security regulations, access the

18

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 19/80
3/2/2018 Exhibit

Contractor’s files related to the Petroleum Operations, at least one copy of which shall be retained in the
Republic of Céte d’Ivoire.

8.4. The Parties agree to treat as confidential and not disclose to third parties any or all of the documents and
samples related to the Petroleum Operations, during all exploration periods, as defined in article 3, during all
appraisal periods, during all production periods, and in the event of the waiver of one zone, until the date of
said waiver with respect to the documents and samples referring to the abandoned zone.

Nevertheless, the Government and each entity comprising the Contractor may at any time authorise access to
these documents and samples by third parties of their choice. These may examine the documents and
samples related to the Petroleum Operations and shall agree to treat them as confidential.

Notwithstanding the above, each entity comprising the Contractor can freely disclose the confidential data
and information:

i. to any company interested in good faith in a potential assignment/acquisition or in an assistance
in respect of the Petroleum Operations, after obtaining from this company, a commitment to keep
such data and information confidential and to use them for the sole purpose of the aforesaid
assignment or assistance;

ii. to any Affiliated Company of an entity comprising the Contractor, as well as to any external
professional advisor, taking part in the Petroleum Operations, after obtaining a similar
confidentiality commitment from the latter;

iii. to any bank or financial institution from which the Contractor seeks or obtains financing, after
obtaining a similar confidentiality commitment from such institution;
iv. when and to the extent that the regulations of a recognized stock exchange or of a supervising or

auditing administrative authority require it from one of the entities comprising the Contractor or
one of its Affiliated Companies;

v. in the context of any judiciary, administrative or arbitral litigation procedure or if required by
applicable law.

If it so deems necessary, the Government may decide to extend the period of confidentiality indicated in this
article 8.4.

8.5. The Contractor shall keep the Government informed of its activities. In particular, the Contractor shall
notify the Government as soon as possible, and at least fifteen (15) days in advance, of all Petroleum
Operations forecast for the Delimited Region, such as geological campaigns, seismic campaigns,
commencement of drilling, platform installation and any other important operation mentioned within the
approved Annual Works Program.

In the event that the Contractor decides to abandon a wellbore, it shall so notify the Government within at
least forty-eight (48) hours in advance of the abandonment.

8.6. One or more duly authorised representatives of the Government may, during normal business hours,
after notice to the Operator, monitor the Petroleum Operations and, at reasonable intervals, inspect the work,
facilities, equipment, materials, records and books related to the Petroleum Operations, provided that it does
not cause a delay that may be detrimental to proper development of such operations. This representative
specifically shall be entitled to be present during the

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 20/80
3/2/2018 Exhibit

testing and abandonment of any well. It is understood that the notice will be given to the Operator
sufficiently in advance to allow compliance with the Operator's rules in relation to security, health and safety
rules, and to avoid any interference, obstruction or undue delay in the carrying out of the Petroleum
Operations.

In order to allow the above-mentioned rights to be exercised, the Contractor shall provide the representatives
of Government with reasonable assistance, especially with regard to insurance cover, means of transport,
lodging, and duly justified assignment expenses, provided such does not violate any law applicable to a

Party.

8.7. The Contractor shall inform the Government as soon as possible of any discovery of mineral substances
within the Delimited Region.

ARTICLE 9: LAND OCCUPANCY

9.1. The Government, without monetary consideration, shall make available to the Contractor, solely for the
needs of the Petroleum Operations, the land it owns that is necessary for said Operations. The Contractor
may build and maintain, above and below that land, the facilities necessary for the Petroleum Operations.

The Contractor may not request the use of such land if it actually does not need it, and it shall refrain from
claiming any land occupied by buildings or properties used by the Government. It is understood that the land
belonging to public institutions or agencies under State control are not considered to be Government land.

The Contractor shall compensate the Government for any damage to land caused by the construction, use and
maintenance of its facilities on said land. This indemnity will make up the recoverable Petroleum Costs.

The Government shall authorise the Contractor to construct, use and maintain a telephone, telegraph and
piping system, above or below ground and throughout the land not owned by the Government, without
claiming any compensation, provided that the Contractor causes the least damage possible to this land and in
exchange pays the owners of this land reasonable compensation established by mutual agreement.

9.2. The rights to land owned by individuals necessary to perform the Petroleum Operations shall be
acquired by a direct agreement between the Contractor and the individual in accordance with current
legislation in the Republic of Céte d’Ivoire. In the event of disagreement, the Contractor may seek recourse
through the Government, which will use eminent domain expropriation for public utility purposes, at the
expense of the Contractor. In establishing the value of these rights, its intended purpose by the Contractor
shall not be taken into consideration, and the Government agrees that no law or proceedings for said
acquisition shall play a role in assigning an excessive value nor a confiscation value. These rights acquired
by the Government shall be recorded in its name, but the Contractor may use them for the needs of the
Petroleum Operations, free of charge, throughout the duration of this Agreement. The Government warrants
that the Contractor shall be protected with respect to the use and occupancy of this land as if it had title to the
property.

ARTICLE 10: USE OF THE FACILITIES

20

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 21/80
3/2/2018 Exhibit

10.1. For the needs of the Petroleum Operations, the Contractor shall be entitled to use, under general law
conditions in the Republic of Céte d’Ivoire, any railroad, road, airport, runway, canal, river, bridge, body of
water and telephone or telegraph network in the Republic of Céte d’Ivoire, whether owned by the
Government or any private business, by means of paying royalties in accordance with the laws that apply in
the Republic of Céte d’Ivoire or those that are fixed by agreement but which will not be higher than the
prices and tariffs provided to Third Parties for similar services.

Subject to approval by the Government, the Contractor shall also be entitled to use, at its own expense and
risk, in accordance with the laws and regulations that apply in the Republic of Céte d’Ivoire and in
accordance with the Best Practice of the international petroleum industry, the additions and changes to the
facilities that are already in existence for the transport, the treatment or the storage of the Hydrocarbons,
provided that such a right does not fetter the rights of Third Parties and does not cause them prejudice and
that the additions and changes are necessary for the profitable exploration of the Hydrocarbons coming from
the Delimited Region.

The Contractor will also be entitled, for the needs of the Petroleum Operations, to use all overland, ocean or
air transportation resources for transporting its employees or equipment, provided that it complies with the
laws and regulations that apply in the Republic of Céte d’Ivoire in using these means of transport.

10.2. The Government shall have the right to use any means of transport and communication put in place by
the Contractor, through the payment of fair compensation to be fixed by mutual agreement, but which shall
not be higher than the prices and rates granted to Third Parties for similar services, provided that, in the
opinion of the Contractor, this use by the Government does not hinder the Petroleum Operations nor
prejudice them.

Under the same conditions, in the event of national need, specifically national catastrophes, cataclysmic
events, domestic or foreign perils, the Contractor shall make its resources available to the Government at its
request.

10.3. This Agreement shall in no way limit the Government’s right to build, operate and maintain on, under
and throughout land made available to the Contractor for the needs of the Petroleum Operations, roads,
railroads, airports, runways, canals, bridges, flood control projects, police stations, military facilities,
pipelines, telegraph and telephone lines, provided that this right is not exercised in such a way as to
jeopardise or hinder the rights of the Contractor pursuant to this Agreement, or the Petroleum Operations, or
is detrimental to them, except in the case of national need.

Likewise, the Government may authorise persons to construct, operate and maintain the facilities in the
Delimited Region provided that this right does not compromise or hinder the rights of the Contractor
pursuant to this Agreement or the Petroleum Operations, or is not detrimental to them, except in the case of
national need.

ARTICLE 11: APPRAISAL OF A HYDROCARBONS DISCOVERY

11.1. In the event that the Contractor discovers Hydrocarbon shows in the interior of the Delimited Region, it
must notify the Government as soon as possible and submit, within thirty (30) days following the date of
provisional shutting in or abandonment of the discovery well, a report providing all information relative to
said discovery.

21

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 22/80
3/2/2018 Exhibit

11.2. If the Contractor wants to perform the appraisal work for the Hydrocarbons discovery indicated in
article 11.1 above, it shall submit to the Government for approval, within twelve (12) months following the
date of notification of said discovery, a permit application for the duration of said works and the
corresponding estimated Budget, as well as a map establishing the boundaries of the Appraisal Perimeter, for
examination and approval by the Government.

The provisions of articles 5.2 and 5.3 shall apply, mutatis mutandis, to said appraisal program with regard to
approval and performance, with the understanding that the submitted program cannot be rejected or modified
by the Government if it complies with the Best Industry Practice in the international petroleum industry.

Notwithstanding any provisions to the contrary in this Agreement, the term for notification defined in articles
11.1 and 11.2 shall apply even in the event of expiration of an exploration period. The Government and the
Contractor shall agree on the provisional Appraisal Perimeter that shall remain valid while the Contractor
submits the application indicated in article 11.2 until expiration of the period indicated in the first section of
article 11.2.

11.3. If the Contractor meets the conditions indicated in article 11.2, the Government shall grant it an
exclusive appraisal permit for a term of four (4) years from the date of approval of the appraisal work
program and the corresponding Budget, for the Appraisal Perimeter established in said program.
Notwithstanding any specific provisions of this article, the Contractor, throughout the validity of said
exclusive appraisal permit, shall be subject to the same system as that applicable to the exclusive exploration
permit.

11.3.1. If the Government grants an exclusive appraisal permit under article 11.3, the Contractor shall then
diligently perform the appraisal work program for the discovery in question, specifically drill the appraisal
well and perform the production tests established in said program.

At the request of the Contractor, notified at least thirty (30) days before expiration of the appraisal period
defined in article 11.3 above, the duration of said period may be extended for a maximum of twelve (12)
months, provided that this extension is justified by the drilling of boreholes and production tests for the
appraisal program.

11.3.2. Within three (3) months from the completion of the appraisal work, and no later than thirty (30) days
before expiration of the appraisal period, the Contractor shall provide the Government with a detailed report
providing all information relative to the discovery and its appraisal.

11.3.3. If the Contractor believes, after performing the appraisal work, that the Field corresponding to the
Hydrocarbons discovery is commercial, it shall also submit to the Government, along with the above-
mentioned report, an exclusive production permit application defined in article 11.3.2 above, accompanied
by a detailed development and production plan for said Field that specifically includes the following:

a) the planned boundaries of the Production Perimeter requested by the Contractor, so that it covers
the area defined by the enclosure of the field identified in article 11.1, as well as all technical
justification concerning the scope of said Field;

22

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 23/80
3/2/2018 Exhibit

b) an estimate of the reserves in place, recoverable, proven and probable reserves, and the
corresponding annual production, as well as a study of any recovery and enhancement methods for
Crude Oil associated products, such as Associated Natural Gas;

¢) an item-by-item description of the facilities and work necessary for production, such as the number
of development wells, the number and characteristics of pads, pipelines, production, processing,
storage and loading facilities;

d) the estimated performance schedule and the planned date to begin production, and

e) the estimated investments and production expenses, as well as an economic evaluation confirming
the commercial nature of the discovery identified in article 11.1.

11.3.4. The commercial nature of one or more Hydrocarbon Fields shall be evaluated at the discretion of the
Contractor, provided that after the appraisal work, it submits to the Government the economic study
indicated in article 11.3.3 e) confirming the commercial nature of said Field(s).

A Field may be declared to be commercial by the Contractor after having considered the operational and
financial data collected during the performance of the exploration programme and the appraisal program, and
including but not limited to the recoverable Hydrocarbon reserves, the durable production levels, the
availability of the commercial markets and other technical and economic factors and according to the Best
Industry Practice in the international petroleum industry.

11.3.5. In order to evaluate the commercial nature of the Field(s), the Government and the Contractor shall
meet within ninety (90) days following submission of the development and production plan accompanied by
the economic evaluation.

11.3.6. The development and production plan submitted by the Contractor shall be approved by the
Government, which may not be withheld without a valid reason. Within ninety (90) days following
submission of said plan, the Government may propose revisions or changes to the plan, notifying the
Contractor with all necessary justifications. In this case, the Parties shall meet as soon as possible to examine
the revisions or modifications requested and to establish the plan in its definitive form by mutual agreement;
the plan shall be considered to be approved by the Government as of the date of said agreement.
If the Government fails to notify the Contractor of its proposed revision or modification within ninety (90)
days as indicated above, the development and production plan submitted by the Contractor shall be
considered to be approved by the Government upon expiration of said term.

11.4. When the Contractor does not wish to perform the appraisal work for the Hydrocarbons discovery
indicated in article 11.1, the provisions of article 3.8 shall be applicable.

11.5. If, after the appraisal period defined in article 11.3., the Contractor justifies that bringing the evaluated
Field on-stream is not very profitable due to current economic circumstances and that other discoveries are
likely to be made in the rest of the Delimited Region that will allow all of the discoveries to be cumulatively
declared to be commercial, it may petition the Government to allow it to retain its rights to the area
delimiting the discovery for a duration that may not under any circumstances exceed that of all of the
exploration periods.

11.6. If, for reasons that are not technically justified, the Contractor:

a) has not, within twelve (12) months following notification to the Government of a Hydrocarbon
discovery, applied for an exclusive appraisal permit or

23

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 24/80
3/2/2018 Exhibit

b) has not begun the appraisal work for said discovery within six (6) months after having obtained the
exclusive appraisal permit or

c) within eighteen (18) months after completing the appraisal work, does not declare the discovery
commercially viable,

the Government may request the Contractor abandon its rights to the area presumed delimits the said
discovery without any indemnity in favour of the Contractor.

If, within sixty (60) days following the Government’s request, the Contractor has not requested an exclusive
appraisal permit, nor commenced the appraisal works nor declared that the discovery is commercially viable,
if appropriate, the Contractor shall then abandon said area and shall lose all rights to the hydrocarbons that
may be produced from said discovery; any area so relinquished shall be deducted from the areas to be
relinquished pursuant to article 3.5.

11.7. Any quantity of Hydrocarbons produced from a discovery before it is declared to be commercial, if it is
not used for the needs of the Petroleum Operations or lost, but if it is sold, shall be measured in accordance
with the provisions of article 15.9 and included in the Total Production for application of the provisions of
articles 16, 17 and 21.

11.8. Notwithstanding any provisions to the contrary in this article 11, if the Contractor believes that it can
directly develop and produce a Hydrocarbons discovery without first performing all of the appraisal work, it
may submit an exclusive production permit application accompanied by a detailed development and
production plan in accordance with article 11.3.3, provided that it is able to justify in said plan that it has
compiled sufficient information, especially with regard to production tests, showing that it is not necessary to
perform appraisal work.

ARTICLE 12: GRANTING AN EXCLUSIVE PRODUCTION PERMIT RELATING TO A
COMMERCIAL DISCOVERY

12.1. A commercial Hydrocarbons discovery gives the Contractor the exclusive right, if it submits an
application under the conditions established in article 11.3.3, to obtain for such discovery an exclusive
production permit covering the corresponding Production Perimeter.

12.2. If the Contractor makes several commercial discoveries in the Delimited Region, each of them, in
accordance with the provisions of article 12.1, shall entitle the Contractor to an exclusive production permit,
each corresponding to a Production Perimeter. The number of exclusive production permits and of related
Production Perimeters in the Delimited Region is unlimited.

12.3. If, during the course of the work subsequent to granting the exclusive production permit, it appears that
the area defined by the enclosure of the Field in question is greater than that initially projected in accordance
with article 11.3.3, the Government shall grant the Contractor, within the context of the exclusive production
permit already issued, an additional area so that the entire Field is covered by the Production Perimeter,
provided, however, that the Contractor provides the Government, along with its application, with technical
documentation justifying the requested extension.

12.4. In the event that a Field declared commercial extends beyond the limits of the Delimited Region, to
areas that have been attributed to other entities, the Contractor, at the Government’s written request, and after
submission of a development and production plan for the said Field, by the Contractor or the owner(s) of the
adjacent areas, must develop the mentioned Field in

24

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 25/80
3/2/2018 Exhibit
association with the owner(s) of the adjacent areas according to the provisions of a “unitization” agreement.

In this case, the Contractor and the owner(s) of the adjacent areas agree to submit a joint development and
production plan (“Joint Plan”) for approval by the Government within no more than twelve (12) months
after the Government makes its request.

The Joint Plan must comply with the Best Industry Practice in the international petroleum industry and will
be treated in accordance with the provisions of article 11.3.6.

If the Contractor and the owner(s) of the adjacent areas do not submit the Joint Plan for approval by the
Government within twelve (12) months as indicated above, the Government will appoint an independent
consultant, from the lists of four (4) consultants proposed by each of the Contractor and the owner(s) of the
adjacent areas within thirty (30) days after expiry of the above-mentioned twelve (12) month period.

The consultant so appointed by the Government shall prepare, in accordance with the Best Industry Practice
in the international petroleum industry and within a period of ninety (90) days, a Joint Plan, based on the
previous development plans submitted by the Contractor and by the owner(s) of adjacent areas. During this
procedure, the consultant shall consult with the Parties and keep them regularly informed. At the end of his
or her work, the consultant must submit the Joint Plan to the Government, to the Contractor and to the
owner(s) of the adjacent areas.

The Government, the Contractor and the owner(s) of the adjacent areas shall meet as promptly as possible to
examine any proposed reviews and changes, and by mutual agreement, establish the final version of the Joint
Plan.

12.5. In the event that a Field that is declared to be commercial extends beyond the limits of the Delimited
Region into a block that has not yet been assigned or that has not yet been negotiated with another company,
the Government will give priority to the Contractor, according to the conditions defined in an agreement, for
said adjacent block, if the Contractor so requests.

ARTICLE 13: DURATION OF THE PRODUCTION PERIOD

13.1. The duration of an exclusive production permit, during which time the Contractor is authorised to
produce a commercial Field, is set at twenty-five (25) years from the date on which it is granted as stated in
article 12.

If, upon expiry of the twenty-five (25) year production period defined above, the commercial production of a
Field is still possible, the Government will authorise the Contractor, upon the latter’s grounded request
submitted at least twelve (12) months before the mentioned expiry, to, within the framework of this
Agreement, continue production of the said Field during an additional period including the remaining
commercial production period for the Field, where such duration cannot exceed ten (10) years, conditional
on the Contractor having fulfilled its obligations during the current production period.

If, upon expiration of this additional production period, commercial production of said Field is still possible,
the Contractor may request the Government, at least twelve (12) months before said expiration, to authorise
it to pursue production of said Field, within the context of this Agreement, during an additional period to be
agreed.

25

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 26/80
3/2/2018 Exhibit

13.2. The Contractor may at any time waive any or all of an exclusive production permit, subject to advance
notice of at least six (6) months, which may be reduced with the consent of the Government. This advance
notice shall be accompanied by the list of measures that the Contractor waiving the permit agrees to take, in
accordance with the Best Industry Practice in the international petroleum industry, at the time of such waiver,
which shall not become effective until after the required abandonment.

13.3. The exclusive production permit may be withdrawn in the following cases:

a) the stopping of the development or production work in a Field declared to be commercial, during an
uninterrupted term of at least six (6) months, except in the case of Force Majeure in accordance with article
33, without the approval of the Government, or

b) the abandonment of production of a Field with the exception of the provisions of article 13.2.

In the case of a Natural Gas Field, if the Natural Gas buyer(s) were unable or were unwilling to take delivery
of the Natural Gas production under normal commercial conditions for a period of at least six (6) months, the
Contractor may refer the matter to the Government in writing and the Contract will be extended for a period
that is equal to that during which the production work was interrupted.

13.4. Upon expiration, waiver or withdrawal of the last exclusive production permit granted to the
Contractor, this Agreement shall end.

13.5. The expiration or termination of this Agreement for any reason whatsoever shall not put an end to the
Contractor’s obligations created before or at the time of such expiration or termination and that must be
performed, especially with regard to the provisions of article 20.

13.6. In the event of waiver by the Contractor of any or all of a Production Perimeter or withdrawal or
expiration of an exclusive production permit, if the Government believes that production of the Field in
question may be pursued by a new operator, the Government shall be entitled to have it produced, without
any consideration for the Contractor. The Parties and the new operator will consult with each other in
relation to a transition plan so as to ensure production continuity. In such a case, the Contractor will be
released of all commitments and all liability resulting from this Agreement, especially the abandonment
obligations provided under article 20.16.

ARTICLE 14: PRODUCTION OBLIGATION

14.1. For any Field entailing the grant of an exclusive production permit, the Contractor agrees to perform, at
its expense and its own financial risk, all Petroleum Operations that are appropriate and necessary for
production of said Field.

14.2. If the Contractor establishes, during the development period or during the production period, that
production of a Field is not commercially profitable, although an exclusive production permit was granted in
accordance with the provisions of article 12.1, the Government agrees to not require the Contractor to
continue production of this Field.

In this case, the Government, at its discretion, may withdraw the exclusive production permit in question
from the Contractor, without any consideration for the Contractor, subject to sixty (60) days advance notice,

and the provisions of articles 13.6 and 20 shall be specifically applicable.

26

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 27/80
3/2/2018 Exhibit

ARTICLE 15: OBLIGATIONS AND RIGHTS OF THE CONTRACTOR RELATED TO
EXCLUSIVE PRODUCTION PERMITS

15.1. The Contractor shall begin the development work presented within the development and production
plan within no more than six (6) months after approval of the development and production plan set forth in
article 11.3.6., and shall pursue it with the maximum diligence.

In accordance with article 14.2, the Contractor agrees to produce all of the Hydrocarbons contained in the
Production Perimeter, under economically viable conditions.

15.2. The provisions of articles 5, 6, 7, 8, 9 and 10 are also applicable, mutatis mutandis, within the context
of exclusive production permits.

15.3. The Contractor is entitled to build, use, operate and maintain all Hydrocarbons storage and transport
facilities that are necessary for the production, processing, transportation and sale of the Hydrocarbons
produced, in accordance with the conditions set forth in this Agreement.

The Contractor may determine the layout and placement of pipelines within the Republic of Céte d’Ivoire
necessary for the Petroleum Operations, but it must submit the plans that are in accordance with Best
Industry Practice in the international petroleum industry and the regulations in force in the Republic of Céte
d'Ivoire to the Government for approval before beginning work; all pipelines crossing or along roads or
passages (other than those used exclusively by the Contractor) shall be constructed so as to not disturb said
roads or passages.

The transportation conditions and the security regulations for these projects shall be the subject of an
agreement between the Parties.

15.4. The Contractor, within the limit and for the duration of the excess capacity of a pipeline or a
processing, transportation or storage facility built for the needs of the Petroleum Operations, may be required
to accept the passage of Hydrocarbons from production other than that of the Contractor, provided that:

a) this passage is not detrimental to the Petroleum Operations, and

b) a reasonable tariff covering normal compensation of funds invested to construct and operate the

pipeline or facility is question is paid by the user.

The Contractor shall determine an order of priority should there be a passage of Hydrocarbons from one (1)
or more other operations. The tariffs and the order of priority will be subject to the Government’s prior
approval.

15.5. Upon obtaining an exclusive production permit, the Contractor agrees to diligently perform the
development drilling, spaced apart to guarantee, in accordance with the Best Industry Practice in the
international petroleum industry, so as to maximise the economic recovery of the Hydrocarbons contained in
the Field in question.

15.6. The Contractor must observe Best Industry Practice in conducting the development and production
operations, so as to maximise the economic recovery of the Hydrocarbons, and to carry out assisted recovery
studies.

27

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 28/80
3/2/2018 Exhibit

15.7. The Contractor shall provide the Government with all reports, studies, results of measurements, tests,
and documents that enable it to control proper production of each Field.

The Contractor must specifically take the following measures in each production well:

a) monthly test of production and of gas/oil ratio, and
b) semi-annual measurement of the reservoir pressure of the Field.

15.8. The Contractor agrees, from each Field, to produce annual quantities of Hydrocarbons according to the
provisions of article 15.6.

The annual production rates of each Field shall be submitted by the Contractor, together with the Annual
Work Programs indicated in article 5, for approval by the Government, which shall not be refused if the
Contractor provides technically and economically justified arguments.

15.9. The Contractor shall measure, by using, after Government approval, a measuring instrument, the
measuring tools and procedures in accordance with Best Industry Practice in the international petroleum
industry, at a point established by mutual agreement between the Parties, all Hydrocarbons produced after
extracting water and sediments, with the exception of:

a) Hydrocarbons used for the Petroleum Operations, and

b) inevitable losses.

The Government shall be entitled to examine these measures and to verify the devices and procedures used,
or have them verified.

If the Contractor wishes to modify said measurement devices and procedures, it shall first obtain the
approval of the Government.

When the devices and procedures used have resulted in an over- or under-estimate of the measured
quantities, the error shall be considered to exist as of the date of the last calibration of the devices, unless
otherwise justified, and the appropriate adjustment shall be made for the period during which this error
exists.

ARTICLE 16: RECOVERY OF PETROLEUM COSTS RELATING TO CRUDE OIL AND
PRODUCTION SHARING

16.1. Since beginning regular production of Crude Oil, the Contractor shall sell all production of Crude Oil
obtained from the Delimited Region, in accordance with the provisions below defined.

16.2. To recover the Petroleum Costs, the Contractor may take, free of charge every Calendar Year, a portion
of the production of Crude Oil which under no circumstances shall exceed seventy-five percent (75%) of the
Total Production of Crude Oil of the Delimited Region, or only a lesser percentage that would be necessary
and sufficient to recover the Petroleum Costs actually incurred and paid.

If, during the course of a Calendar Year, the Petroleum Costs not yet recovered by the Contractor pursuant to
the provisions of this article, exceed the equivalent ofseventy-five percent (75%) of the value of the Total
Production of Crude Oil from the Delimited Region, the balance of the

28

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 29/80
3/2/2018 Exhibit

Petroleum Costs that cannot be recovered in the Calendar Year in question shall be carried forward to the
following Calendar Year(s) until recovery in full of the Petroleum Costs.

The Contactor will benefit from a twenty per cent (20%) investment credit applied to Development
Expenditures actually incurred as part of the execution of the development plan(s) approved by the
Government including subsequent amendments submitted by the Contractor and approved by the
Government even if these Development Expenditures are made after the start of production ("Investment
Credit"). The Investment Credit will be applied annually at a single time on the relevant Development
Expenditures, will not be capitalizable, and will be added to the Development Expenditures that the
Contractor will be entitled to recover in respect of the Petroleum Costs in accordance with this article 16.2.

16.3. The quantity of Crude Oil from the Delimited Region remaining during the course of each Calendar
Year after the Contractor has taken from the Total Production of Crude Oil the portion necessary for recovery
of the Petroleum Costs in accordance with the provisions of article 16.2, hereinafter referred to as
“Remaining Production,” shall be shared between the Government and the Contractor in the following
manner:

Portion of Total Daily Production of Crude Oil Contractor’s Participating Interest in the

(in Barrels/day) Remaining Production

From 0 to 50,000 62% multiplied by H
From 50,001 to 100,000 57% multiplied by H
From 100,001 to 150,000 52% multiplied by H
Over 150,000 47% multiplied by H

The “H” factor is defined as follows:
¢ for a Crude Oil price between $50 and $200 per barrel:
H = 1.629 — 0.141 Ln (Deflated Crude Oil price in December 2011),
Ln being the natural Logarithm.
In any event, it is understood that:
* for a price of Crude Oil less than $50 per barrel: H = 1.08
+ fora price of Crude Oil greater than $200 per barrel: H = 0.88

The deflation is calculated based upon the “Consumer Price Index, CPI” of the United States of America
(USA) according to the following formula:

P (M, Dec 2011) = P(M) x CPI (Dec 2011)
CPI(M)

where:

P(M, Dec 2011): Crude Oil price for month M deflated for December 2011;

29

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 30/80
3/2/2018 Exhibit

P (M): Crude Oil price for month M;
CPI (M): U.S. Consumer Price Index for month M;
CPI (Dec. 2011): U.S. Consumer Price Index for December 2011.

Unless otherwise agreed, the Consumer Price Indices of the United States of America (CPI) are provided by
the “US Bureau of Labor Statistics/All Urban Consumers/U.S. city average/All items” on the website
“www.bls.gov/cpi“.

In the event the above-mentioned index no longer exists, the Parties shall agree to choose another index
within ninety (90) days following the date on which the index ceased to exist. If no agreement on a new
substitution index is reached within ninety (90) days, the Parties may, in respect of Petroleum Costs, hire an
independent consultant so as to propose, within ninety (90) days, a similar index that will be imposed on the
Contractor.

In the event agreement is not reached concerning the above-mentioned ninety (90) days, the Government
will, within thirty (30) days appoint a consultant to propose a new index within sixty (60) days after their
appointment by the Government. The consultant’s costs and expenses are Petroleum Costs that are
recoverable under this Contract.

When the cumulative production of Crude Oil in the Delimited Region reaches twenty-five (25) million
barrels, the Contractor’s share in the Remaining Production (before application of the H factor) shall
decrease by one half of one percent (0.5%) for each applicable portion of production.

When the cumulative production of Crude Oil in the Delimited Region reaches fifty (50) million barrels, as
well as for each twenty-five (25) million incremental barrels, the Contractor’s share in the Remaining
Production (before application of the H factor) shall decrease by one percent (1%) for each applicable
portion of production up to a cumulative limit of one hundred and fifty (150) million barrels is reached.

When the cumulative production in the Delimited Region reaches one hundred and fifty (150) million
barrels, no further reduction of the Contractor’s share shall be applied.

By way of example, for a daily production that amounts to between 0 and 50,000 barrels/day, the
Contractor’s share in the Remaining production is of 62% multiplied by H.

When cumulative production reaches 25,000,000 barrels, the Contractor’s share in the Remaining production
comes:

+ 62% - (62% x 0.5%) = 61.69% multiplied by H

When cumulative production reaches 50,000,000 barrels, the Contractor’s share in the Remaining production
becomes:

* 61.69% - (61.69% x 1%) = 61.0731% multiplied by H

When cumulative production reaches 75,000,000 barrels, the Contractor’s share in the Remaining production
becomes:

* 61.0731% - (61.0731% x 1%) = 60.462369% multiplied by H

30

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 31/80
3/2/2018 Exhibit
When cumulative production reaches 100,000,000 barrels, the Contractor’s share in the Remaining
production becomes:

* —60.462369% - (60.462369% x 1%) = 59.85774531% multiplied by H

When cumulative production reaches 125,000,000 barrels, the Contractor’s share in the Remaining
production becomes:

* —59.85774531% - (59.85774531% x 1%) = 59.2591678569% multiplied by H

When cumulative production reaches 150,000,000 barrels, no reduction will be made to the Contractor’s
share in the Remaining production, and the Contractor’s share in the Remaining Production is maintained at
59.2591678569% multiplied by H

The State’s share in the Remaining Production is equal to the Remaining Production after recovery of the
Petroleum Costs, less the Contractor’s share as calculated above.

For application of this article, the Total Daily Production of Crude Oil shall be the average rate of daily Total
Production of Crude Oil at the wellheads during the Calendar Month in question.

Thus, for a given Total Daily Production of Crude Oil, the Contractor shall take the portion necessary for
recovery of the Petroleum Costs as provided in article 16.2, in each portion of Total Daily Production of
Crude Oil defined in the table above before sharing the Remaining Production between the Government and
the Contractor according to the rates agreed as above.

For purposes of applying the tax legislation of the Republic of Céte d’Ivoire, the quantity of Crude Oil that
the Government shall receive during the course of each Calendar Year, pursuant to this article 16.3, shall
include the portion necessary to pay all tax(es) of the Contractor in the Republic of Céte dIvoire that may be
imposed on its income. The Government agrees to pay on this portion all income tax(es) in the name and on
behalf of the Contractor, and to send the Contractor the official vouchers for these payments as set forth in
article 17.6. In order to determine the value of said portion necessary for payment of income tax, the
Government shall use the sales price defined in article 18. The share of Crude Oil made available to the
Government representing income tax shall be determined separately and specified in accordance with the
provisions of this article [NOTE: FOR DISCUSSION ON 18 DECEMBER 2017]

However, notwithstanding the above, it is agreed that each entity constituting the Contractor may choose to
pay directly in cash the tax on its industrial and commercial profits for any given Fiscal Year.

In this case, the tax will be paid by the entity concerned in instalments:
- simultaneously to the payments to be made by PETROCI under article 16.6 below; or

- within forty-five (45) days running from the date the Government removed its part in the Remaining
Production, in the event that the Government, in accordance with article 16.5, chooses to receive all of its
share in kind.

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 32/80
3/2/2018 Exhibit

The instalment amounts to be paid, as stated above, will each be equal to the value based on the selling price
defined in article 18 below, of the portion the Government received as its share in the Remaining Production,
for the payment of the entity concerned.

As soon as the entity in question has paid the required instalment as a result of the above, the Government
shall remit to that entity, in compensation, an amount identical to the aforementioned portion that the
Government has previously received. The determination of the quantity of Crude Oil and the allocation of
Crude Oil to this entity will be made as much as possible during the first collection following the payment of
the income tax.

At the end of the Fiscal Year, where the instalment amounts the entity has paid for the Fiscal Year in question
is higher or lower than the amount of the tax actually due, an appropriate adjustment will be made either by
the entity settling the balance, either by the entity or the Government paying the equivalent amount. No
adjustment will occur after the end of the Agreement.

16.4. The Government may receive its share of production defined in article 16.3, either in cash or kind, with
the understanding that for budget purposes, fifteen percent (15%) of this share of production shall be
allocated to the State’s Fonds d’Actions Pétroliéres [Petroleum Share Fund] and shall not entail any
additional charge for the Contractor.

16.5. If the Government wants to receive any or all of its share of production defined in article 16.3 in kind,
it shall advise the Contractor to this effect in writing at least ninety (90) days before the start of the Calendar
Quarter in question, specifying the exact quantity it wishes to receive in kind during said Calendar Quarter.

For this purpose, the Contractor shall not sign any commitment to sell the Government’s share of production
with a term longer than one (1) year without the Government’s written consent.

16.6. If the Government wishes to receive any or all of its share of production defined in article 16.3 in cash,
or if the Government has not notified the Contractor of its decision to receive its share of production in kind
in accordance with article 16.5, PETROCI is required to sell the Government’s share of production and to
pay it, within thirty (30) days after receipt of payment, the amount equal to the quantity corresponding to the
Government’s share of production multiplied by the sales price defined in article 18 less the charges incurred
by such operation.

ARTICLE 17: TAX SYSTEM

17.1. Subject to any provisions to the contrary in this Agreement, the Contractor, as a result of its Petroleum
Operations, shall be subject to the applicable laws and regulations in effect in the Republic of Céte d’Ivoire
with respect to Duties and Taxes, and including the requirements relating to providing tax returns as well as
the calculation of taxes and tax contributions and the Contractor shall file any declarations that may be
required for this purpose.

It is specifically acknowledged that the provisions of this article apply individually with respect to all entities
comprising the Contractor pursuant to this Agreement.

The Contractor shall maintain, by Fiscal Year, separate accounting from the Petroleum Operations, in
accordance with current legislation in the Republic of Céte d’Ivoire, especially

32

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 33/80
3/2/2018 Exhibit

in order to establish a production and income account as well as a balance sheet showing the results of the
Petroleum Operations as well as the assets and liabilities allocated or related thereto.

17.2. For application of the provisions of article 17.1, the Contractor, according to its net earnings derived
from the Petroleum Operations, is subject to direct taxation on industrial and commercial earnings as
established in the General Tax Code.

In accordance with the provisions of article 16.3 and 21.3.1, the Contractor shall not be subject to any
payment to the Government for said tax. From the point of view of the tax authorities of the Republic of Céte
d'Ivoire, the share of Hydrocarbons that the Contractor is authorised to receive pursuant to the provisions of
articles 16.2, 16.3, 21.1.5, 21.2.4 and 21.3.1 is considered to represent the recovery of Petroleum Costs and
the net earnings reverting to the Contractor after tax on industrial and commercial income.

17.3. In order to determine the net taxable earnings of the Contractor for a Fiscal Year, the production and
income account shall be credited with:

a) the gross annual revenue of the Contractor reported in its accounting books, from the sale of the
quantity of Hydrocarbons it has pursuant to the articles 16.2, 16.3 and 21.3.1.

The Contractor shall endeavour to obtain an export price for the Crude Oil that most closely reflects
the international market rate at the time of establishing the price.

b) all other revenue or proceeds related to the Petroleum Operations, especially including those from:
¢ the sale of related substances;

+ the processing, transportation or storage of products for Third Parties at the facilities allocated to
the Petroleum Operations.

+ Subject to article 17.7, gains realised at the time of assigning or transferring any assets of the
Contractor, or the full or partial assignment of the rights and obligations arising out of this
Agreement. Nevertheless, a gain cannot result from any transfer (i) that does not entail an actual
payment in cash or kind by the transferee to the transferor or recovery of a liability already
booked by the transferor or (ii) that cannot be considered in any way a financial profit;

* foreign exchange gains realised from the Petroleum Operations.

c) the value of the share of Hydrocarbons taken by the Government, in accordance with the last section
of article 16.3 and the penultimate section of article 21.3.1, in payment of the income tax indicated in
article 17.1 for the Fiscal Year in question.

17.4. This same production and income account shall be debited in the amount of all charges required for the
needs of the Petroleum Operations for the Fiscal Year in question, the deduction of which is authorised by
applicable laws in the Republic of Céte d’Ivoire and the provisions of this Agreement.

The charges that may be deducted from income for the Fiscal Year in question specifically include the
following:

33

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 34/80
3/2/2018

a)

b)

¢)

a)

e)

Exhibit

Besides the charges explicitly indicated below in this article 17.4, all other Petroleum Costs,
including the cost of supplies, personnel and labour expenses, and the cost of services provided to the
Contractor for the Petroleum Operations. Nevertheless:

+ the cost of supplies, personnel and services provided by Affiliated Companies shall be deductible
insofar as they do not exceed those normally invoiced under free market conditions between an
independent buyer and seller for the identical or similar services.

+ fixed asset expenses shall be amortised as of the start of commercial production in the Delimited
Region. The amortisation deductible for the Fiscal Year in question shall be equal, at most, to the
difference, if positive, between the amount of the Petroleum Costs recovered for the Fiscal Year in
question pursuant to article 16.2, and the total of other amounts charged to the production and
income account in accordance with this article 17.4.

The overheads related to the Petroleum Operations performed within the context of this Agreement,
including in particular:

+ the leasing expenses for movable and immovable property and insurance premiums, and

* areasonable share, in relation to the services rendered for the Petroleum Operations performed in
the Republic of Céte d’Ivoire, wages and salaries paid to directors and employees residing abroad,
and administrative overheads of the central offices of the Contractor and the Affiliated Companies
working on its behalf, located abroad, and the indirect expenses incurred by said central offices
abroad on their behalf. The overheads paid abroad may not under any circumstances be greater
than the limits established in the Accounting Procedure.

The actual amount of interest and commission fees paid to the creditors of the Contractor, within the
limits established in the Accounting Procedure. Shareholders and Affiliated Companies shall not be
considered as “third parties” pursuant to article 72.3 of the Petroleum Code and, as a result, any
advances and loans made to them outside of the Republic of Céte d’Ivoire shall not be submitted for
approval by the petroleum administration indicated in said article, but shall be declared to it and, in
accordance with the previous section, shall also be subject to the limitations established in the
Accounting Procedure.

Losses of equipment or assets resulting from destruction or damage, assets to be waived or
abandoned during the year, irrecoverable receivables, compensation paid to Third Parties for
damages.

Reasonable and justified provisions established to cover clearly identified subsequent losses or
expenses that are likely according to current situations, especially provisions for abandonment costs
established pursuant to article 20.8.

Any other losses or charges directly related to the Petroleum Operations, as well as bonuses and
amounts paid during the Fiscal Year pursuant to article 19 and articles 30.2, 30.3 and 30.4, with the
exception of the amount of direct income tax determined in accordance with the provisions of this
article.

34

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 35/80
3/2/2018 Exhibit

g) The uncleared amount of losses from prior Fiscal Years in accordance with the legislation of the
Republic of Céte d’Ivoire.

17.5. The net taxable income of the Contractor shall be equal to the difference, if positive, between the total
amounts credited and the total amounts debited to the production and income account. If this amount is
negative, it constitutes a loss.

17.6. Within three (3) months following the close of a Fiscal Year, each entity comprising the Contractor
shall send the appropriate tax authorities its annual income tax declaration, accompanied by financial
statements, as required by current legislation in the Republic of Céte dIvoire.

The Government, after examining said annual declaration and ascertaining payment of the tax, shall issue to
the Contractor, within a reasonable time period, the tax vouchers and all other documents showing that the
Contractor has performed, for the Fiscal Year in question, all of its fiscal obligations in terms of the industria
and commercial income tax as defined in this article. These tax receipts issued in the Contractor’s name wil
state the amount of tax paid on income and will present the information and related matters in detail.

17.7. Outside of the industrial and commercial income tax as defined in this article and the bonuses indicate:
in article 19, the Contractor shall be exempt from all national, regional or municipal taxes, duties, levies or
contributions of any type imposed on the Petroleum Operations and all related income or, more generally,
property, durable goods (including offshore storage vessel), activities or actions of the Contractor (including
its establishment and operation for performance of this Agreement).

The agents, subcontractors, suppliers and Affiliated Companies of the Contractor shall also be exempt from
all national, regional or municipal taxes, duties, levies or contributions of any type imposed on the Petroleum
Operations and all related income, in particular including but not limited to turnover tax, value added taxes
(VAT), tax on banking transactions Taxes sur les opérations bancaires, (or TOB), tax on non-commercial
income (BNC), tax on credit income (IRC) and on industrial and commercial income (BIC), due on sales or
purchases, work performed and services rendered to the Contractor within the context of this Agreement.

Pursuant to the foregoing, the Contractor is presumed to have paid, in the name and on behalf of its agents,
subcontractors and suppliers and Affiliated Companies, the taxes described above by allocating to the
Government the share of Hydrocarbons due to it pursuant to articles 16.3 and 21.3.2 below; consequently, the
benefit of the certificate issued by the Government to the Contractor by virtue of the payment of taxes on the
portion of Hydrocarbons attributed to it pursuant to articles 16.3 and 21.3.1 extends to the agents,
subcontractors, suppliers and Affiliated Companies of the Contractor.

Shareholders of the entities comprising the Contractor and their Affiliated Companies shall also be exempt
from all taxes, duties, levies and contributions for dividends received, credits, loans and related interest,
urchases, transportation of Hydrocarbons for export, services rendered and in general, on all income and
activities in the Republic of Céte d’Ivoire related to the Petroleum Operations.

@

In addition to the exemptions provided for under the Petroleum Code, assignments of all types between tI
companies that are party to this Agreement, themselves or between them and their

35

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 36/80
3/2/2018 Exhibit

Affiliated Companies, as well as any other transfer carried out in accordance with the provisions of article
35, shall be exempt from all duties or taxes due for this purpose. Assignments of all types between the
companies that are party to this Agreement and Third Parties shall be subject to payment of fees as defined in
article 35.

Pursuant to the provisions of this article and the provisions relative to the customs system, the Contractor
shall submit for approval by the Director General of Hydrocarbons a list of subcontractors, suppliers and
Affiliated Companies providing goods and services within the context of performance of this Agreement.
Such approval shall not be unreasonably withheld and if not approved within forty five (45) days shall be
deemed approved. A copy of the approved list shall be forwarded by the Director General of Hydrocarbons
to the General Tax Office and also to the General Customs Office. This list shall be subject to revision and
periodic amendment as the Agreement is performed.

17.8. As an exception to the foregoing provisions, property taxes shall be due under the conditions of
ordinary law on residential property in force in the Republic of Céte d’Ivoire, and the above-mentioned
exemptions do not apply to duties, taxes and fees due in exchange for services rendered by Ivoirian
government administrations, collectivities and public institutions.

Nevertheless, the tariffs applied in this respect vis-a-vis the Contractor and its contractors, transporters,
clients and agents shall remain reasonable in relation to the services rendered and shall correspond to tariffs
generally applied for these same services by said government administrations, collectivities and public
institutions.

ARTICLE 18: SALES PRICE OF CRUDE OIL

18.1. For the purposes of this Agreement, and especially for application of articles 16.2, 16.6, 17, 22 and 27,
the price of the Crude Oil shall be the “Market Price” F.O.B. at the point of Delivery of the Crude Oil,
expressed in Dollars per barrel and payable at thirty (30) days from date of Bill of Lading, as determined
below for each Calendar Quarter.

A Market Price shall be determined for each type of Crude Oil or blend of Crude Oils.

18.2. The Market Price applicable to Crude Oil lifted during a Calendar Quarter shall be calculated at the end
of said Calendar Quarter and shall be equal to the weighted average sales price of Crude Oil from the
Delimited Region obtained during said Calendar Quarter by the Contractor and the Government from
independent buyers, adjusted to reflect the differences in quality and density as well as the F.O.B. delivery
terms and payment terms, provided that the quantities sold in this manner to independent buyers during the
Calendar Quarter in question represent at least thirty percent (30%) of the total quantities of Crude Oil from
the Delimited Region sold during said Calendar Quarter.

18.3. In the event that these sales to independent buyers are not performed during the Calendar Quarter in
question or do not represent at least thirty percent (30%) of the total quantities of Crude Oil from the
Delimited Region sold during the course of the said Calendar Quarter, the Market Price shall be determined,
for sales of Crude Oils of a quality similar to the Crude Oil of the Delimited Region intended for the same
markets as those on which the Ivoirian Crude Oil would normally be sold, based upon prices applied on the
international market during this Calendar Quarter between independent buyers and sellers published during
this Calendar Quarter in the “Platt’s Oilgram Price Report” or any other document agreed between the
Parties, adjusted

36

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 37/80
3/2/2018 Exhibit

to take into account any differences in quality, density and transportation as well as the terms of sale and
payment.

The government and Contractor shall select these reference Crude Oils at the beginning of each Calendar
Year.

18.4. The following transactions shall specifically be excluded from the calculation of the Market Price of
Crude Oil:

a) sales in which the buyer is an Affiliated Company of the seller and the sales between entities
comprising the Contractor;

b) sales on the Ivorian domestic market pursuant to article 27.1, and

c) sales entailing compensation other than payment in freely convertible currency and sales
motivated, in whole or in part, by considerations other than the economic incentives that are usual
in sales of Crude Oil on the international market (such as foreign exchange contracts, government
to government sales or to governmental agencies).

18.5. Within (10) days following the end of each Calendar Quarter, the Government and the Contractor shall
notify each other of the prices obtained for their share of production of Crude Oil from the Delimited Region
sold to independent buyers during the Calendar Quarter in question, indicating for each sale the identity of
the buyer, the quantities sold, the delivery and payment conditions.

Within twenty (20) days following the end of each Calendar Quarter, the Contractor shall determine, in
accordance with the provisions of article 18.2 or article 18.3, whichever relevant, the Market Price applicable
to the Calendar Quarter in question, and shall notify the Government of this Market Price, indicating the
calculation method and all information used in calculating the Market Price.

Within thirty (30) days following receipt of the notice indicated in previous section, the Government shall
verify the accuracy of the calculation of the Market Price and shall notify the Contractor of its acceptance or
objections. If the Government fails to notify the Contractor within thirty (30) days, the Market Price
indicated in the Contractor’s notice in the previous section shall be deemed to be accepted by the
Government.

In the event that the Government notifies objections to the Market Price, the Government and Contractor
shall meet within fifteen (15) days following notification from Government to reach a mutual agreement on
the Market Price. If the Government and Contractor do not reach an agreement on the Market Price
applicable to a given Calendar Quarter within seventy-five (75) days following the end of this Quarter, the
Government, or the Contractor, may immediately submit the matter to an expert, appointed in accordance
with the following section, to determine the Market Price (including the determination of reference Crude
Oils if the Government and Contractor have not determined it). The expert shall determine the price within
thirty (30) days after the appointment, and his conclusions shall be final and binding upon the Government
and Contractor. The expert shall render a decision in accordance with the provisions of this article.

37

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 38/80
3/2/2018 Exhibit

The expert shall be chosen by agreement between the Government and Contractor or, if an agreement cannot
be reached, by the International Centre for Technical Expertise of the International Chamber of Commerce
(Chambre de Commerce Internationale or “CCI”) in accordance with its Expertise Regulations, at the
request of the Government or the Contractor to do so. The expert’s fees shall be borne by the Contractor and
included in the Petroleum Costs.

18.6. In the event that it is necessary to provisionally calculate during a Calendar Quarter the Crude Oil price
applicable to quantities lifted during said Calendar Quarter, said price shall be established as follows:

a) for all sales to independent buyers, the price applicable to this sale shall be the price obtained for
the Crude Oil for said sale, adjusted to reflect the F.O.B. terms of delivery and the payment terms at
thirty (30) days;

b) for all quantities lifted other than those quantities sold to independent buyers, the price applicable to
this quantity lifted shall be the Market Price in effect in the previous Calendar Quarter or, if this
Market Price has not been determined, a price established by mutual agreement between the
Government and Contractor or, in the absence thereof, the last known Market Price.

When the Market Price for a Quarter has been definitively determined, any adjustments shall be made within
thirty (30) days after the date of determining the Market Price.

ARTICLE 19: SIGNATURE BONUS

19.1. By way of signing bonus, the Contractor, with the exception of PETROCTI, shall pay the amount of one
million five-hundred thousand Dollars (US$ 1,500,000) to the competent department of the General Tax
Direction of the Republic of Céte d’Ivoire, in accordance with articles 1056 and 1057 of the General Tax
Code, within thirty (30) days following the Effective Date.
19.2 The payment indicated in article 19.1 is not recoverable and may not under any circumstances be
considered as a Petroleum Cost, but shall be taken into consideration in calculating the tax in accordance
with article 17.4.f).
ARTICLE 20: OWNERSHIP AND ABANDONMENT OF ASSETS
20.1. Title to all movable and immovable property acquired by the Contractor within the context of the
Petroleum Operations, whether inside or outside of the Delimited Region, shall once per Calendar Year be
transferred to the Government when the first of the following events occur:

a) the recovery by the Contractor of all of the corresponding Petroleum Costs; or

b) the waiver of any or all of the Delimited Region; or

c) upon expiration of this Agreement, or

d) upon termination of this Agreement.

The title shall be transferred free of any pledge or guarantee on the assets being transferred.

38

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 39/80
3/2/2018 Exhibit

The provisions set forth in the first section of this article 20.1 shall not be applicable to assets owned by
Third Parties or Affiliated Companies that are leased to the Contractor or made available to it within the
context of the Petroleum Operations.

20.2. Despite the transfer of title referred to in article 20.1, the Contractor will have priority use of the said
movable and immovable assets free of charge, within the framework of this Agreement subject to providing
upkeep and maintenance in accordance with the Best Industry Practice of the international petroleum
industry.

The Contractor may use said assets for the needs of its Petroleum Operations in the Republic of Céte
d’Ivoire governed by other agreements by means of the Government billing a leasing fee, which shall not be
greater than the fees billed by Third Parties for similar assets.

20.3. In the event that the assets mentioned in article 20.1 are used as collateral to Third Parties for
financing the Petroleum Operations, the title to these assets shall not be transferred to the Government until
after the Contractor completely repays the loans guaranteed by them and the guarantees are released. The
Parties agree that collateral on loans contracted for financing the Petroleum Operations, before being
implemented, must first be approved by the Government.

20.4. The transfer of title to the assets shall be documented in reports signed by the Government and the
Contractor. The Contractor shall, every Calendar Year perform an inventory and appraisal of the movable
and immovable property owned by the Government to the extent the same is required for insurance purposes.

20.5. If, upon waiver of the Delimited Region by the Contractor, the expiry or termination of this
Agreement, the Government decides to not pursue the Petroleum Operations or to not retain the assets
transferred to it in accordance with article 20.1, it shall notify the Contractor within no more than one
hundred twenty (120) days following the date of written notification to the Government by the Contractor of
its decision to waive the Delimited Region. In this case, the Contractor shall then be responsible for
performing the abandonment work in accordance with the Best Industry Practice of the international
petroleum industry and to remove the facilities, at its expense, corresponding to the abandoned zone that the
Government decides to not accept.

20.6. The Contractor is responsible for dismantling and removing the facilities it erected or constructed
within the context of its Petroleum Operations. For this purpose, it shall finance the costs related to the
abandonment, and shall also remediate the site, in accordance with current pertinent legislation of the
Republic of the Cote d’Ivoire and the Best Industry Practice of the international petroleum industry.

20.7. The development and production plan submitted to the Government by the Contractor in accordance
with article 11.3.3 shall include a comprehensive abandonment plan (the “Abandonment Plan”) relative to
all developments and facilities in the Production Perimeter required by the Contractor as well as a
remediation plan for the sites related to its Petroleum Operations.

Said Abandonment Plan shall be updated within the context of the Annual Work Programs and Budget in
accordance with article 5, taking into account operational developments and changes in Best Industry
Practice of the international petroleum industry.

20.8. In order to finance the cost of the abandonment work, an escrow account shall be established and
funded by the Contractor during the production period of the Field, from the time production begins in the
Field in question. This escrow account shall be opened and held

39

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 40/80
3/2/2018 Exhibit

in a first class bank in the Republic of Céte d’Ivoire designated by the Contractor and approved by the
Government.

As of the month of January following the date of the start in production in the Delimited Region, the
Contractor shall deposit, each Calendar Quarter, a provision in the interest-bearing escrow account opened in
the name of the Parties.

This escrow account, intended to cover the cost for abandoning the site, shall be jointly managed by the
Government and the Operator, and funds may only be withdrawn, in the Parties’ mutual agreement,
exclusively to finance site abandonment activities approved by the Government.

Furthermore, the Government shall co-sign with the Contractor all requests to withdraw funds from the
escrow account.

20.9. The total amount to be deposited in the escrow account shall be equal to the abandonment costs
included in the approved development and production plan.

20.10. If the Delimited Region includes more than one Production Perimeter, the amount of the provision
shall be subsequently increased in order to reflect the cost of fixed assets for the development of all of the
Production Perimeters. Likewise, the total amount shall be adjusted each Calendar Year to reflect the new
estimated abandonment costs in accordance with the Work Programme and Budget as approved by the
Government.

20.11. The Contractor’s annual contribution to the escrow account, hereinafter referred to as “CACS,” for a
given Calendar Year shall be calculated by means of the following formula:

CACS = (MGP - MCPV) PT/VRR where:

MGFP is the total amount of the provision established in accordance with articles 20.9 and 20.10 for the given
Calendar Year.

MCPYV represents the cumulative amount of provisions deposited by the Contractor in the escrow account
during prior Calendar Years (taking into account interest and other amounts accruing on deposits in the
account),

PT is the Total Production for the Calendar Year in question in the Annual Work Program and the approved
Budget, in accordance with article 5.

VRR is the estimated volume of remaining recoverable reserves in the Delimited Region that may be
produced during the remaining term of the Agreement.

20.12. For each Calendar Year, and no later than the fifteenth (15) day of each Calendar Quarter, the
Contractor shall deposit in the escrow account twenty-five percent (25%) of the CACS for that Calendar
Year.

20.13. The contributions paid by the Contractor in the escrow account shall be recoverable Petroleum Costs
in accordance with articles 16 and 21 of this Agreement.

20.14. All interest or expenses of any type incurred, or other income generated in relation to the escrow
account shall be held in said account.

20.15. In the event that the cumulative amount of the escrow account is insufficient to perform the
abandonment operations in the Delimited Region, the Contractor shall be required to satisfy the additional
charges and expenses necessary to complete said operations within the term specified in the Abandonment
Plan.

In the event that the amount of the escrow account is greater than the actual cost for abandoning the site, the
balance in this account shall be shared in accordance with the last quantities lifted in accordance with the
provisions of article 16.3 or of article 21.3.1, as the case may be.

40

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 41/80
3/2/2018 Exhibit

20.16. If the Government decides that some or all of the facilities are to be returned to it upon expiration
of the Agreement for any reason whatsoever, the balance of the escrow account will be transferred in whole
or in part, after the financing of the total or partial abandonment, this partial abandonment having to be
performed in accordance with the specific elements detailed in the Abandonment Plan, that is required of the
Contractor, to the Government which will assume full responsibility for the abandonment of the asset thus
delivered.

20.17. The temporary or permanent well abandonment programs shall be submitted at the same time as the
drilling programs for said wells. The well abandonment work shall be supervised by the Government, at the
expense and under the responsibility of the Operator. The results of the well abandonment work shall be
submitted to the Government representative and approved by the latter or its representatives.

Save for the provisions under articles 20.1, 20.5 and 20.16, at the end of the Petroleum Operations, the
Contractor shall perform the definitive abandonment work for all wells and all facilities related to the
Petroleum Operations.

ARTICLE 21: NATURAL GAS

21.1. Non-associated Natural Gas

21.1.1. In the event of a discovery of Non-associated Natural Gas, the Contractor shall enter into discussions
with the Government in order to determine whether the appraisal and production of said discovery is
potentially commercial.

21.1.2. If the Contractor, after the above-mentioned discussions, believes that the appraisal of the Non-
Associated Natural Gas discovery is justified, it shall undertake the appraisal work program for said
discovery, in accordance with the provisions of article 11.

The Contractor shall be entitled, in order to evaluate the commerciability of the Non-Associated Natural Gas
discovery, if it so requests at least thirty (30) days before expiration of the third exploration period indicated
in article 3.3, to be granted an exclusive appraisal permit in relation to the Appraisal Perimeter of the above-
mentioned discovery, for a duration of four (4) years.

Furthermore, the Contractor shall evaluate the possible outlets for the Non-Associated Natural Gas from the
discovery in question, both on the local market and for export, as well as the means necessary for sale, and
the Parties shall consider the possibility of jointly selling their shares of production in the event that the
discovery of Non-Associated Natural Gas is not otherwise commercially producible. For this purpose, a
Natural Gas advisory committee shall be established by the Parties to ensure, if appropriate, that it is
coordinated and implemented.

21.1.3. After the appraisal work provided for in article 21.1.2, in the event that the Contractor decides to
develop and produce this Non-Associated Natural Gas, the Contractor before the end of the appraisal period,
shall submit an exclusive production permit application that the Government shall grant under the conditions
set forth in article 12.1.

The Contractor shall then have the right and obligation to proceed with development and production of this

Non-Associated Natural Gas in accordance with the approved development plan as set forth in article 11.3,
and the provisions of this Agreement applicable to Crude Oil

41

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 42/80
3/2/2018 Exhibit

shall apply mutatis mutandis to the Non-Associated Natural Gas, subject to the special provisions set forth in
article 21.1.

21.1.4. If the Contractor believes that the appraisal of the Non-Associated Natural Gas discovery in question
is not justified, the Contractor shall abandon its rights to the area surrounding said discovery, upon expiration
of the exclusive exploration permit.

If the Contractor, after the appraisal work, provided for in article 21.1.2 believes that the Non-Associated
Natural Gas discovery is not commercial, the Contractor shall abandon its rights to the area surrounding said
discovery, either upon expiration of the exclusive exploration permit or upon expiration of the exclusive
appraisal permit relative to said discovery, if the same is after the former, unless said area is included in an
exclusive production permit prior to this date.

In each case, the Contractor shall lose all rights to the Non-Associated Natural Gas that may be produced
from said discovery, and the Government may then perform all appraisal, development, production,
processing, transport and marketing work relating to this discovery, or have such work performed, without
any consideration given to the Contractor, provided, however, that it does not jeopardise performance of the
Petroleum Operations of the Contractor.

If, after the appraisal work performed on a discovery, the Contractor believes that the Non-Associated
Natural Gas Field is potentially commercial, but the current commercial outlets do not allow profitable
production of said Field, the Contractor may:

a) either request the Government to hold this Field for a period of five (5) years to allow it to
research sufficient outlets for profitable production of said Field; this period may be renewed
provided that the Contractor justifies its efforts to achieve this objective. After this period ends,
the Contractor shall abandon all of its rights to the area surrounding the discovery;

b) or immediately abandon its rights to the area surrounding the discovery.

21.1.5. In order to recover the Petroleum Costs related to the Non-Associated Natural Gas, the Contractor
may take, free of charge each Calendar Year, a portion of the production of Non-Associated Natural Gas that
under no circumstances may exceed eighty-five percent (85%) of the Total Production of Non-Associated
Natural Gas of the Delimited Region, or only a lesser percentage that would be necessary and sufficient to
recover the Petroleum Costs related to the Non-Associated Natural Gas actually incurred and paid.

If, during a Calendar Year, the Petroleum Costs not yet recovered by the Contractor pursuant to the
provisions of this article exceed the equivalent of eighty-five percent (85%) of value of the Total Production
of Non-Associated Natural Gas from the Delimited Region, calculated as indicated above, the balance of the
Petroleum Costs that cannot be recovered in the Calendar Year in question shall be carried forward to the
subsequent Calendar Year(s) until recovery in full of the Petroleum Costs.

The Contactor will benefit from a twenty per cent (20%) investment credit applied to Development
Expenditures actually incurred as part of the execution of the development plan(s) approved by the
Government including subsequent amendments submitted by the Contractor and approved by the
Government even if these Development Expenditures are made after the start of production ("Investment
Credit"). The Investment Credit will be applied annually at a single time on the relevant Development
Expenditures, will not be capitalizable, and will be

42

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 43/80
3/2/2018 Exhibit

added to the Development Expenditures that the Contractor will be entitled to recover in respect of the
Petroleum Costs in accordance with this article 21.1.5

21.2. Associated Natural Gas

21.2.1. In the event of a commercial discovery of Crude Oil, the Contractor shall specify in the report
indicated in article 11.3.3 whether the production of Associated Natural Gas (after processing said
Associated Natural Gas in order to separate the Hydrocarbons that may be considered as Crude Oil pursuant
to articles 16.2 and 16.3) is likely to exceed the quantities necessary for the needs of the Petroleum
Operations relating to the production of Crude Oil (including the reinjection operations), and whether it
believes that this surplus is likely to be produced in commercial quantities.

In the event that the Contractor has notified the Government of such surplus, the Parties shall jointly evaluate
the possible outlets for this surplus Associated Natural Gas, both on the local market and for export
(including the possibility of jointly selling their shares of production of this surplus Associated Natural Gas
in the event that this surplus is not otherwise commercially producible), as well as the means necessary for
sale.

In the event that the Parties agree that the development of the surplus Associated Natural Gas is justified, or
in the event that the Contractor wants to develop and produce this surplus for export, the Contractor shal
indicate, in the development and production program indicated in article 11.3.3, the additional facilities
necessary for the development and production of this surplus and an estimate of the related costs.

The Contractor shall then be entitled to proceed with development and production of this surplus Associate
Natural Gas in accordance with the development and production program approved by the Government
under the conditions set forth in article 11.3.6, and the provisions of the Agreement applicable to Crude Oi
shall apply mutatis mutandis to the surplus Associated Natural Gas, subject to the special provisions set forth
in article 21.3.

A similar procedure shall be applicable if the sale or the marketing of the Associated Natural Gas is decide
mutually by the Parties during production of the Field.

21.2.2. In the event that the Contractor does not consider the production of the surplus Natural Gas to be
justified and if the Government, at any time, wishes to use it, the Government shall notify the Contractor to
this effect, in which case:

a) The Contractor shall make available to the Government, free of charge, at the exit of the Crude Oil
and Natural Gas separation facilities, some or all of the surplus Associated Natural Gas that the
Government wants to lift;

b) The Government shall be responsible for collection, processing, compression and transportation of
this surplus, from the above-mentioned separation facilities, and shall bear all additional related costs,
and

c) The construction of the facilities necessary for the operations indicated in section b) above, as well as

lifting of this surplus by the Government, shall be performed in accordance with the Best Industry
Practice in the international petroleum industry and

43

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 44/80
3/2/2018 Exhibit

in such a way so as to not disturb production, lifting and transportation of Crude Oil by the
Contractor.

21.2.3. Any surplus Associated Natural Gas that is not used within the context of articles 21.2.1 and 21.2.2,
shall be reinjected by the Contractor. Nevertheless, the Contractor shall be entitled to burn said gas in
accordance with the Best Industry Practice in the international petroleum industry, provided that the
Contractor provides the Government with a report showing that this Associated Natural Gas cannot be
economically used to improve the recovery rate of Crude Oil by reinjection according to the provisions of
article 15.6, and that the Government approves said burning, which approval shall not be refused without a
valid reason.

Notwithstanding the above, where the circumstances so require, due to an emergency that may affect tl
safety of the facilities and persons, and after all remedies provided for by the Best Industry Practice in t
international petroleum industry, the Contractor may flare the produced Natural Gas and, as soon as possib
inform the Government. The Contractor shall then remedy the emergency situation and stop flaring t
Natural Gas as soon as possible, in accordance with the Best Industry Practice in the international petroleum
industry.

oo

2

@

21.2.4, In order to recover the Petroleum Costs related to the Associated Natural Gas, the Contractor may
take, free of charge each Calendar Year, a portion of the production of Associated Natural Gas that under no
circumstances may exceed seventy-five (75%) of the Total Production of Associated Natural Gas from the
Delimited Region, or only a lesser percentage that would be necessary and sufficient to recover the
Petroleum Costs related to the Associated Natural Gas actually incurred and paid.

If, during a Calendar Year, the Petroleum Costs not yet recovered by the Contractor pursuant to the
provisions of this article exceed the equivalent value of seventy-five percent (75%) of the Total Production of
Associated Natural Gas from the Delimited Region, calculated as indicated above, the balance of the
Petroleum Costs that cannot be recovered in the Calendar Year in question shall be carried forward to the
subsequent Calendar Year(s) until recovery in full of the Petroleum Costs.

The Contactor will benefit from a twenty per cent (20%) investment credit applied to Development
Expenditures actually incurred as part of the execution of the development plan(s) approved by the
Government including subsequent amendments submitted by the Contractor and approved by the
Government even if these Development Expenditures are made after the start of production ("Investment
Credit"). The Investment Credit will be applied annually at a single time on the relevant Development
Expenditures, will not be capitalizable, and will be added to the Development Expenses that the Contractor
will be entitled to recover in respect of the Petroleum Costs in accordance with this article 21.2.4.

21.3. Provisions common to Associated Natural Gas and Non-Associated Natural Gas.

21.3.1. The quantity of Natural Gas from the Delimited Region remaining during each Calendar Year after
the Contractor has taken - from the Total Production of Natural Gas - the portion necessary in order to
recover the Petroleum Costs in accordance with the provisions of article 21.1.5 and 21.2.4 hereinafter
referred to as “Remaining Production,” shall be shared between the Government and the Contractor for
each portion as follows:

44

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 45/80
3/2/2018 Exhibit

Portions of Total Daily Production State’s Share of the Contractor’s Share of the
(million cubic feet per day, MMCFD) Remaining Production Remaining Production

0 to 100 MMCFD 28% 22%

101 to 250 MMCFD 33% 67%

251 to 500 MMCFD 38% 62%

Over 500 MMCFD 43% 57%
For application of this article 21.3, the Total Daily Production of Natural Gas shall be the average rate of the
Total Daily Production of Natural Gas measured at the place stated in the approved development plan, by

using the measuring tools and procedures in accordance with Best Industry Practice in the international
petroleum industry, during the month in question from which, if applicable, the volume of Natural Gas that is
required for the Petroleum Operations will be subtracted.

Thus, for a given Total Daily Production, the Contractor shall take the portion necessary for recovery of the
Petroleum Costs in each portion of Total Daily Production of Natural Gas defined in the table above before
sharing the Remaining Production between the Government and the Contractor according to the rates agreed
as above.

For purposes of applying the tax legislation of the Republic of Céte d’Ivoire, the quantity of Natural Gas that
the Government shall receive during the course of each Calendar Year, pursuant to article 21.3.1, shall
include the portion necessary to pay all tax(es) of the Contractor in the Republic of Céte d’Ivoire that may be
imposed on its income. The Government agrees to pay on this portion all income tax(es) in the name and on
behalf of the Contractor, and to send the Contractor the official vouchers for these payments as set forth in
article 17.6. In order to determine the value of said portion necessary for payment of income tax, the
Government shall use the sales price defined in article 21.3.7. The share of Crude Oil made available to the
Government representing income tax shall be determined separately and specified in accordance with the
provisions of this article.

However, notwithstanding the above, it is agreed that each entity constituting the Contractor may choose to
pay directly in cash the tax on its industrial and commercial profits for any given Fiscal Year.

In this case, the tax will be paid by the entity concerned in instalments:

- simultaneously to the payments to be made by PETROCI where PETROCT is responsible for selling the
Government share in the Remaining Production; or

- within forty-five (45) days running from the date the Government removed its part in the Remaining
Production, in the event that the Government chooses to receive all of its share in kind.

The instalment amounts to be paid, as stated above, will each be equal to the counter value based on the
selling price defined in article 21.3.7 below, of the portion the Government received as its share in the
Remaining Production, for the payment of the entity concerned.

45

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 46/80
3/2/2018 Exhibit

As soon as the entity in question has paid the required instalment as a result of the above, the Government
shall remit to that entity, in compensation, an amount identical to the aforementioned portion that the
Government has previously received.

At the end of the Fiscal Year, where the instalment amounts the entity has paid for the Fiscal Year in question
is higher or lower than the amount of the tax actually due, an appropriate adjustment will be made either by
the entity settling the balance, or by the entity paying the equivalent amount to the Government. No
adjustment will occur at the end of the Agreement.

21.3.2. The Government may receive its share of production defined in articles 21.1.5 and 21.2.4, either in
cash or kind, in accordance with the provisions in article 21.3.3 and 21.3.4, with the understanding that for
budget purposes, fifteen percent (15%) of this share of production shall be allocated to the State’s Fonds
d’Actions Pétroliéres [Petroleum Share Fund] and shall not entail any additional charge for the Contractor.

21.3.3. If the Government wants to receive any or all of its share of production defined in article 21.3.1 in
kind, the Government shall advise the Contractor to this effect in writing at least three (3) months before the
start of each Calendar Quarter, specifying the exact quantity it wishes to receive in kind during said year.

For this purpose, the Contractor shall not sign any commitment to sell the Government’s share of production
with a term longer than one (1) year without the Government’s written consent.

21.3.4. If the Government wishes to receive any or all of its share of production defined in article 21.3.1 in
cash or if the Government has not notified the Contractor of its decision to receive its share of production in
kind in accordance with article 21.3.3, the Contractor is required to sell the Government’s share of
production and to pay it, within thirty (30) days after receipt of payment, the amount equal to the quantity
corresponding to the Government’s share of production multiplied by the sales price defined in article 21.3.7
less the charges incurred by such operation.

21.3.5. In order to encourage the production of Natural Gas, the Government may allow the Contractor
special advantages when duly justified, especially with regard to the recovery of Petroleum Costs, production
sharing, the bonuses and PETROCTI’s participating interest, provided that each of these special advantages
relates to the production of Natural Gas.

21.3.6. The Contractor shall be entitled to sell its share of production of Natural Gas, in accordance with the
provisions of this Agreement. It shall also be entitled to separate liquids of all Natural Gas produced, and to
transport, store, and sell on the local market or for export its share of the separated liquid Hydrocarbons,
which shall be considered as Crude Oil for the purposes of sharing between the Parties according to article
16.

21.3.7. For the purposes of this Agreement, the price of the Natural Gas, expressed in Dollars per million
BTUs, shall be equal to the actual price determined in the Natural Gas sales agreements, said sales
specifically excluding:
a) sales in which the buyer is an Affiliated Company of the seller as well as sales between entities
comprising the Contractor, and

b) sales entailing compensation other than payment in freely convertible currency and sales motivated,
in whole or in part, by considerations other than economic incentives that are usual in sales of Natural
Gas.

46

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 47/80
3/2/2018 Exhibit

For the sales indicated in sections a) and b) above, the price of the Natural Gas shall be determined by
mutual agreement between the Government and the Contractor, or between the Contractor and a Third Party
based upon the market price at the time of said sales of a substitute fuel for Natural Gas.

21.3.8. In the event that the Contractor wishes to separate from the Natural Gas some or all of the liquid
Hydrocarbons according to procedures it determines, the Natural Gas shall be measured after the Contractor
separates the liquid Hydrocarbons from the Natural Gas.

ARTICLE 22: PETROCI’S PARTICIPATING INTEREST

22.1. As a result of work previously performed in the Delimited Region, PETROCI, as of the Effective Date,
is associated with the entities comprising the Contractor, to share in the Petroleum Operations, at a rate of ten
percent (10%) (hereinafter referred to as “Initial Participating Interest”).

PETROCI, pursuant to and pro rata to its Participating Interest, benefits from the same rights and is subject
to the same obligations as those of the Contractor defined in this Agreement, subject to the provisions of this
article.

22.2. Within the context of the policy of promoting the petroleum industry in the Republic of Céte d’Ivoire
defined by the Government, PETROCI shall have the option to increase, within a Production Perimeter, the
rate of its participating interest, in accordance with the following provisions:

a) PETROCI shall be entitled to obtain an additional participating interest (hereinafter referred to as
“Additional Participating Interest”) of two percent (2%) which the Operator cannot refuse.

b) Within four (4) months from the date of granting an exclusive production permit, PETROCI shall
notify the other entities comprising the Contractor of its desire to exercise its option to increase its
Participating Interest relative to the related Production Perimeter, specifying the percentage of its
Additional Participating Interest for said Production Perimeter. If it does not make said notification
within four (4) months, PETROCI’s participating interest for this Production Perimeter shall remain
the same as its Initial Participating Interest.

c) The Additional Participating Interest shall become effective, for the Production Perimeter in question,
from the date of notification indicated in article 22.2.b) above.

d) Upon receipt of the written notification from PETROCI, all of the entities comprising the Contractor
other than PETROCI shall transfer to PETROCI, immediately and jointly, each pro rata to its
Participating Interest at that time, a percentage of their participating interest in the Production
Perimeter in question, the total of which shall be equal to the percentage of the Additional
Participating Interest of PETROCI.

e) As of the date of its Additional Participating Interest, or in the absence of the notification indicated
in article 22.2.b), PETROCI:

47

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 48/80
3/2/2018

8)

Exhibit

shall participate, pro rata to its Additional Participating Interest, in the Petroleum Costs relating to
the corresponding Production Perimeter, with regard to the relevant exclusive production permit;

If the permit in question is the first exclusive production permit, as indicated in article 22.2.g)
PETROCI shall reimburse the other entities comprising the Contractor the percentage of its
Additional Participating Interest in the Petroleum Costs not yet recovered, incurred from the Effective
Date up to the date of notification of its Additional Participating Interest, and

For each subsequent exclusive production permit, as indicated in article 22.2.g), PETROCI shall
reimburse the other entities comprising the Contractor the percentage of its Additional Participating
Interest in the Petroleum Costs relating to the new Production Perimeter not yet recovered, incurred
from the date of notification of the Additional Participating Interest relating to the previous exclusive
production permit up to the date of notification of the Additional Participating Interest for the new
exclusive production permit.

Taking into account the previous work already undertaken in the Delimited Region, PETROCI’s
Initial Participating Interest shall entail for PETROCI, throughout the duration of this Agreement,
neither the financing nor the reimbursement of its share of the Petroleum Costs, which Petroleum
Costs are borne and recoverable by the other entities comprising the Contractor, in accordance with
articles 16.2, 21.1.5 and 21.2.4, each pro rata to its Participating Interest.

Furthermore, PETROCI’s Additional Participating Interest shall entail for PETROCI neither a share
nor reimbursement pro rata to its Additional Participating Interest of the expenses and costs related
to carrying its Initial Participating Interest.

As indicated in article 22.2.e) PETROCI shall reimburse the other entities comprising the Contractor
the amounts due for its Participating Interest, as follows, at PETROCI’s option:

either within six (6) months from the date of notification of the increase in its Participating Interest,
by payments in Dollars or through payments in Crude Oil appraised in accordance with the
provisions of article 18;

or in kind, by way of withholding, by the other entities constituting the Contractor, taking a portion of
PETROCI’s share of Hydrocarbons under Articles 16.3 and 21.3, at a rate of fifty percent (50%) of
said share, the value of this portion being calculated in accordance with the provisions of article 18,
until the value of these withholdings taken is equal to the remaining balance due plus interest as
indicated below. The balance of the remaining amount due upon expiration of the period of six (6)
months as indicated above shall accrue interest, from this date until the date of reimbursement, at the
annual LIBOR (London Interbank Offered Rate) for Dollar deposits at six (6) months as published
electronically by ICE Benchmark Administration Limited for the last business day prior to the date of
payment plus one percentage (1) point, compounded annually.

In the event that PETROCI sells all or part of its interest arising from its Additional Participation to a
company other than a State-controlled company or body, subject to the association agreement between the
entities constituting the Contractor, in accordance with Article 22.3.¢), the above

48

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 49/80
3/2/2018 Exhibit

reimbursement will be made in Dollars, within the three (3) months following the actual completion of the
sale.

22.3.

a) PETROCI shall not be required to contribute, pro rata to its Initial Participating Interest or
Additional Participating Interest, to the payment of the bonus defined in article 19 and the budgets
defined in article 30, which are payable in full by the other entities comprising the Contractor.

a) The association of PETROCI with the Contractor may not under any circumstances cancel or affect
the rights of the other entities comprising the Contractor to use the arbitration clause set forth in
article 32, which is not applicable to disputes between the Government and PETROCI but only to
disputes between the Government and the other entities comprising the Contractor.

b) | PETROCI, on the one hand, and the other entities comprising the Contractor, on the other hand,
shall not be jointly and severally liable for the obligations derived from this Agreement, as set forth in
article 34. PETROCI shall be individually liable with respect to the Government for its obligations
pursuant to this Agreement.

c) Any failure by PETROCI to perform any of its obligations shall not be considered as a breach by
the other entities comprising the Contractor, and may not under any circumstances be used by the
Government to terminate this Agreement, in accordance with article 37.4, or to initiate the procedure
set forth in article 37.3.

d) | PETROCI may at any time assign to a company of its choice, controlled by the State, any or all
of the rights and obligations derived from the Additional Participating Interest indicated in this article.

22.4. The conditions for PETROCI’s Participating Interest and the relations between the entities comprising
the Contractor are determined in a Partnership Agreement that shall become effective as of the Effective
Date.

ARTICLE 23: FOREIGN EXCHANGE CONTROL

23.1. | The Contractor shall be subject to the foreign exchange control regulations of the Republic of Céte
d’Ivoire, subject to the provisions of this article.

23.2. The Contractor shall be entitled to retain abroad all currencies from the export sales of Hydrocarbons
allocated to it by this Agreement, or transfers, as well as its own equity, loan proceeds and, in general all
assets it acquires abroad, and to freely dispose of these foreign currencies or assets to the extent that they
exceed the needs of its operations in the Republic of Céte d’Ivoire.

23.3. No restriction shall be imposed on loans abroad and the importation of funds by the Contractor
intended for the performance of the Petroleum Operations.

23.4. The Contractor shall be entitled to purchase Ivoirian currency with foreign currencies, and to freely
convert to the foreign currencies of its choice all funds it holds in the Republic of

49

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 50/80
3/2/2018 Exhibit

Céte d’Ivoire that exceed its local needs, at exchange rates that shall not be less favourable than those
generally applicable to any other buyer or seller of foreign currencies.

23.5. The Contractor shall be entitled to pay directly abroad its suppliers not domiciled in the Republic of
Céte d'Ivoire for goods and services that are necessary to perform the Petroleum Operations.

23.6. The provisions of this article 23 apply to the Contractors' subcontractors incorporated abroad as well as
their expatriate employees.

23.7. The expatriate employees of the Contractor, or any of its agents, contractors and subcontractors shall be
entitled to freely send abroad a portion of their salaries paid in the Republic of Céte d'Ivoire and any
investment income earned on these salaries.

ARTICLE 24: CURRENCY UNIT USED FOR BOOKKEEPING

24.1. The accounting records and books relating to this Agreement shall be kept in French and denominated
in Dollars. These accounts shall be used in order to determine the amount of Petroleum Costs, gross income,
production expenses, net earnings and for preparation of the income declarations of the Contractor; they shall
also include the accounts of the Contractor showing the sales of Hydrocarbons pursuant to this Agreement.

For information purposes, the accounts and balance sheets shall also be kept in CFA francs.

24.2. Whenever it is necessary to convert to Dollars the expenses and income denominated in another
currency, the exchange rages used shall be equal to the arithmetic average of the daily closing purchase and
sale rate for said currency during the month in which the expenses were paid and the income received
provided that if the Contractor actually buys or sells a currency using another currency, the Contractor will
use the effective exchange rate for the accounting records and books.

In the event of official devaluation or revaluation during a given month, two (2) arithmetic averages shall be
applied, the first calculated based upon daily closing purchase and sale rate for the period from the first day
of the month up to and including the day of such devaluation or revaluation, the second calculated based
upon daily closing purchase and sale rate for the period from the day of such devaluation or revaluation, not
inclusive, up to the last day of the month in question.

The exchange rate to be applied for the devaluations indicated in this article shall be the rates published on
the Paris exchange market or, in the absence thereof, the rates published by Citibank N.A., New York.

24.3. The original accounting records and books indicated in article 24.1 shall be kept in the Republic of
Céte d’Ivoire.

The accounting records and books shall be justified by detailed receipts for revenues and Petroleum Costs.

ARTICLE 25: ACCOUNTING METHOD AND VERIFICATIONS

50

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 51/80
3/2/2018 Exhibit

25.1. The Contractor shall maintain its accounting records and books in accordance with current legislation
applicable in the Republic of Céte d’Ivoire and the provisions of the Accounting Procedure indicated in
appendix 2 attached hereto, which is an integral part of this Agreement.

25.2. The Government, after informing the Contractor in writing with notice of thirty (30) days, shall be
entitled to inspect, examine and verify, through its own agents or by experts of its choice, the accounting
records and books related to the Petroleum Operations, and shall have a term of four (4) Calendar Years
following the end of each Calendar Year to perform the inspections, examinations or verifications for said
Calendar Year and to submit to the Contractor its objections regarding all contradictions or errors detected
during the inspections, examinations or verifications.

If the Government fails to submit a claim within the four (4) Calendar Years indicated above, no objection or
claim from the Government for the Calendar Year in question shall be allowed.

25.3. At the end of the audit, the Government shall notify the Contractor of the preliminary audit report
which shall mention all the points that do not comply with the Agreement. The Contractor then has fifty (50)
days from the date of the Government’s notice to provide the necessary supporting documents for the
preliminary audit reportand, if necessary, the Contractor may obtain additional time that will not exceed
thirty (30) days.

At the end of this process, the factors that do not comply with the Agreement and that are retained in the
final audit report, will be the subject to accounting adjustments by the Contractor or rectifications,
adjustments, or modifications by the Contractor.

ARTICLE 26: IMPORT AND EXPORT

26.1. a) The Contractor shall, in accordance with article 17.7, be entitled to import into the Republic of Céte
d'Ivoire, on its behalf and on behalf of its subcontractors, all technical equipment, materials, equipment,
machines and tools, devices, automotive vehicles, aircraft, spare parts and consumables, office and computer
supplies and equipment, goods and supplies, necessary for the Petroleum Operations.

b) The Contractor shall also be entitled to import into the Republic of Céte d’Ivoire, on its behalf
and on behalf of its subcontractors, the furnishings, clothing, household appliances and personal effects of all
foreign employees and their family members, assigned to work in the Republic of Céte d’Ivoire on behalf of
the Contractor or its subcontractors.

c) Nevertheless, the Contractor and its subcontractors agree to only import the goods indicated in
article 26.1.a) insofar as said are not available in the Republic of Céte d’Ivoire at similar quantity, quality,
price, payment terms and conditions, subject to special technical requirements or urgency presented by the
Contractor, its agents, contractors or its subcontractors.

d) The Contractor, its agents, contractors and subcontractors, shall be entitled to re-export from the
Republic of Céte d’Ivoire, free of all duties and taxes, at any time, all items imported according to articles
26.1 a) and 26.1 b) that are no longer necessary for the Petroleum Operations in accordance with the
provisions of article 20.

51

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 52/80
3/2/2018 Exhibit

26.2. All of the imports indicated in article 26.1 that the Contractor, its agents, contractors and
subcontractors, their foreign employees and their family members are entitled to perform in one or more
shipments to the Republic of Céte d’Ivoire, shall be fully exempt from all duties and taxes payable at entry.

The applicable administrative formalities, accordingly, shall be those of the following systems:

a) Exceptional temporary admission system, suspending all entry duties and taxes for the materials,
equipment, machines and tools, automotive vehicles, goods and supplies necessary for proper performance
of the Petroleum Operations, throughout the duration of use in the Republic of Céte d’Ivoire, including the
continental shelf, with the understanding that for the materials, equipment, machines and tools, automotive
vehicles, goods and supplies consumed during the Petroleum Operations or left on site, clearance of the
Exceptional temporary admission shall be automatic upon a simple quarterly declaration and without paying
duties and taxes.

In the event of duly justified urgency, the materials, equipment, machines and tools, automotive vehicles,
goods and supplies shall be made available to users upon their arrival in the Republic of Céte d’Ivoire, with
the administrative formalities relating to their admission being performed thereafter, as soon as possible.

b)  Bunkering regime, for consumable products and goods, fuels and lubricants used offshore,
especially on vessels, aircraft and oil exploration and production equipment.

c)  Duty-free admission according to current legislation in the Republic of Céte d’Ivoire, for
furnishings, clothing, household appliances and personal effects.

26.3. Articles other than those indicated in article 26.1 shall be subject to the ordinary laws of the Republic
of Céte d'Ivoire.

26.4. The Contractor, its agents, contractors and subcontractors shall be entitled to sell in the Republic of
Céte d’Ivoire, subject to notifying the Government in advance of their intent to sell and subject to the
provisions of article 20, all equipment, materials, machines and tools, devices, automotive vehicles, spare
parts and consumables, office and computer supplies and equipment, goods and supplies that they importe:
if they are considered to be surplus or are no longer necessary for the Petroleum Operations. In this case, the
seller shall be required to pay all applicable duties and taxes as of the date of the transaction and to perform
all formalities required by current legislation in the Republic of Céte d’Ivoire.

The Government shall have the preferential right to purchase all of the items listed above at prices and
conditions equal to those accepted by Third Parties. This right shall be exercised within a term not exceeding
the term accepted by said Third Parties for executing the purchase.

26.5. The Contractor, its clients and their shippers, throughout the term of validity of this Agreement, shal
be entitled to freely export, at the point of export selected for this purpose, free of all duties and taxes
payable at exit, at any time, the portion of Hydrocarbons to which the Contractor is entitled by virtue of the
provisions in articles 16 and 21 of this Agreement.

26.6. All imports and exports made pursuant to this Agreement shall be subject to the formalities and
documentation required by the customs authorities, but shall not entail any payment of entry

52

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 53/80
3/2/2018 Exhibit

or exit duties and taxes, subject to the provisions of article 26.3, according to the regime for which the
Contractor is eligible pursuant to the provisions of this Agreement.

ARTICLE 27: MAKING CRUDE OIL PRODUCTION AVAILABLE TO MEET NATIONAL
DEMAND

27.1. Each Calendar Year, up to a total of ten percent (10%) of the share of Crude Oil production
corresponding to the Contractor pursuant to the articles 16.2 and 16.3, shall be sold to PETROCI by the
Contractor in order to meet the demand of the domestic market of the Republic of Céte d’Ivoire. Similarly,
the Contractor will sell to PETROCI a total of up to ten percent (10%) of the Contractor's share of Natural
Gas production under Articles 21.1.5, 21.2.4 and 21.3.1 to meet the needs of Republic of Cote d'Ivoire’s
internal market.

The contribution of the Contractor shall be proportional to its share of production, as defined in articles 16.2,
16.3, 21.1.5, 21.2.4 and 21.3.1, in relation to the total production of Crude Oil and Natural Gas in the
Republic of Céte d’Ivoire.

The quantity of Crude Oil and Natural Gas that the Contractor shall be required to sell to PETROCI shall be
notified to it by PETROCI at least three (3) months before the start of each Calendar Quarter.

27.2. The price of the Crude Oil sold to PETROCI under article 27.1 to meet the demand of the domestic
market shall be equal to seventy-five percent (75%) of the Market Price defined in article 18.

The price of the Natural Gas sold to PETROCI under article 27.1 to meet the demand of the domestic market
shall be equal to seventy-five percent (75%) of the Market Price defined in article 21.3.7.

The twenty-five percent (25%) allowance on the price of the Crude Oil and that of the Natural Gas sold to
PETROCI to meet domestic demand shall be deemed to be Petroleum Costs and recoverable in accordance

with article 16.2, 21.1.5 and 21.2.4.

27.3. The price of this Crude Oil and Natural Gas shall be payable to the Contractor, in CFA francs, two (2)
months after receipt of the invoice, unless otherwise agreed between the Parties.

For the purpose of converting the Dollars into CFA francs, PETROCI will use the exchange rate specified
according to the procedure provided in article 24.2.

ARTICLE 28: TRANSFER OF TITLE TO THE HYDROCARBONS AND LIFTING

28.1. The transfer of title and risks to the share of production of Hydrocarbons corresponding to each Party
shall occur at the Point Of Delivery of the Natural Gas or at the Point of Transfer of the Crude Oil.

The Contractor shall not become the owner of the Hydrocarbons before this Point of Transfer of the Natural
Gas or Crude Oil but it shall contract all insurance necessary in order to cover

53

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 54/80
3/2/2018 Exhibit

any damage, loss or liability that may occur before the Point of Transfer of the Natural Gas or Crude Oil
caused by the Contractor, its agents and its subcontractors.

28.2. The Government and the Contractor shall have the right and obligation, subject to the provisions of
articles 16, 21 and 27.1, to lift and control the share of Hydrocarbons corresponding to it pursuant to this
Agreement.

This share shall be lifted on as regular a basis as possible, with the understanding that each of the Parties,
within reasonable limits, shall be authorised to lift more (overlift) or less (underlift) than its share of
Hydrocarbons produced and not lifted on the day of lifting, provided that this overlift or underlift does not
affect the rights of the other Parties and that it is compatible with the production rates and storage capacity.

In establishing the order of lifting, priority shall be given to the Party with the greatest quantity of
Hydrocarbons produced and not lifted at a given time.

The Parties shall periodically meet to establish a provisional lifting program based upon the principles
described above, taking into account the wishes of the Parties with regard to the dates and quantities of their
liftings, insofar as their wishes are compatible with these principles.

Before the start of production in the Delimited Region, the Parties shall enter into a lifting agreement
consistent with the principles expressed in this article.

ARTICLE 29: PROTECTION OF RIGHTS

29.1 The Contractor shall take all reasonable measures necessary to perform its obligations pursuant to this
Agreement. It shall be held liable in accordance with the applicable laws and regulations of the Republic of
Céte d’Ivoire with respect to any damage or loss which the Contractor, its employees, contractors,
subcontractors or agents and their employees may cause to Third Parties, to the property or rights of other
persons, due to or as a result of the Petroleum Operations.

29.2. The Government shall take all reasonable measures to facilitate the implementation by the Contractor
of the objectives of this Agreement and protect the Contractor, the Contractor’s assets and operations, and its
employees and subcontractors in the Republic of Céte d’Ivoire.

29.3. Upon a duly justified request from the Contractor, the Government shall prohibit the construction of
residential or commercial buildings near the facilities that the Contractor may declare to be hazardous as a
result of its operations. It shall take the necessary precautions to prohibit mooring near pipelines submerged
under river crossings, and to prohibit all interference with the use of any other facility necessary for the
Petroleum Operations, both onshore and offshore.

29.4. The Contractor shall carry, and ensure that its contractors and subcontractors carry, for the Petroleum
Operations, all insurance in the type and amounts in customary use in the international petroleum industry,
especially third party liability insurance and insurance covering damage to the property, facilities, equipment
and materials, notwithstanding other insurance that may be required according to Ivoirian legislation.

54

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 55/80
3/2/2018 Exhibit

The Contractor shall provide the Government with proof of carrying the insurance indicated above. The
insurance must be contracted from highly regarded insurance companies.

29.5. In the event that the Government may be held liable due to or as a result of the Petroleum Operations,
the Contractor shall indemnify and hold the Government harmless from any claim, loss or damage
whatsoever caused by or as a result of the Petroleum Operations to the extent that it is finally determined
pursuant to applicable law, provided that said claims, losses or damage are not due in whole or in part to an
action by the Government.

ARTICLE 30: PERSONNEL, TRAINING, EQUIPMENT AND SOCIAL WORK

30.1. The Contractor, for performing the Petroleum Operations, shall give priority to employing domestic
labour from the Republic of Céte d’Ivoire, in accordance with the provisions after this article 30.1.

Non-Ivorian directors, technicians, engineers, accountants, geologists, geophysicists, scientists, chemists,
drillers, foremen, mechanics, skilled labourers, secretaries and supervisors may only be hired by the
Contractor outside of the Republic of Céte d’Ivoire if Ivoirian specialists with the same qualifications cannot
be hired within the country or abroad, transferred from PETROCI or the petroleum administration.

Within ninety (90) days of the granting of an exclusive production permit, the Contractor shall submit a plan
for the “Ivoirization” of its personnel to the Government for approval, and which shall be financed by the
Contractor once approved.

For this purpose, the Contractor shall employ at least seventy percent (70%) of Ivoirian personnel no later
than the anniversary date of the start of commercial production, at least eighty (80%) three (3) years after the
start of commercial production, and at least ninety (90%) five (5) years after the start of commercial
production.

If one of these objectives is not met, the Government may require the Contractor, excluding PETROCI, to
establish a training program in order to achieve the targets stipulated above. Said training program shall be
allocated an annual amount of not less than five hundred thousand Dollars (US$ 500,000), not recoverable as
Petroleum Costs, and shall be submitted to the Government for approval.

30.2. Furthermore, the Contractor, excluding PETROCI, as of the Effective Date, shall fund a training
program for the Ivoirian nationals. Said program shall cover all of the Petroleum Operations, from
exploration through production, especially including but not limited to preparatory studies for the installation
and performance of work (such as the geophysical campaign, drilling, production tests, development of a
field) and the negotiation of contracts.

For the purposes of this article 30.2, “Ivorian nationals” means the Ivorian administration personnel in
charge of hydrocarbons, the scholarship students of the ministry that is responsible for Hydrocarbons and
PETROCI personnel.

For this purpose, the Contractor, excluding PETROCI, shall pay the Government a minimum annual training
budget of:

55

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 56/80
3/2/2018 Exhibit

a) one-hundred and fifty thousand Dollars (US$150,000) in the exploration period and
b) six-hundred thousand Dollars (US$ 600,000) in the production period.

No more than fifteen percent (15%) of the training budget shall be allocated to the executive management
responsible for Hydrocarbons and the cabinet office of the ministry that is responsible for Hydrocarbons, for
the participation by their staff in domestic or international conferences, seminars and missions (as well as
their participation in their organisation) and for the carrying out of studies, in relation to the missions of the
ministry that is responsible for Hydrocarbons.

30.3. The Contractor, except for PETROCI, agrees to pay the Government an annual budget for performing
social works such as the construction of health care infrastructure (medical clinics, dispensaries, hospitals,
health care centres, medical equipment or materials, etc.), educational infrastructure and social initiatives, for
a minimum amount of:

a) one-hundred and fifty thousand Dollars (US$150,000) in the exploration period and

b) six-hundred thousand Dollars (US$ 600,000) in the production period.

30.4. The Contractor, except for PETROCI, also agrees to pay the Government an annual budget for the
purchase, by the Government, of equipment, material, consumables and services, in a minimum annual
amount of:

a) one-hundred and fifty thousand Dollars (US$150,000) in the exploration period and
b) six-hundred thousand Dollars (US$ 600,000) in the production period.

The annual equipment budget is aimed primarily at petroleum administration equipment and that of the
ministry responsible for Hydrocarbons.

No more than fifteen percent (15%) of the training budget shall be allocated to the executive management
responsible for Hydrocarbons and the cabinet office of the ministry that is responsible for Hydrocarbons, for
the participation by their staff in domestic or international conferences, seminars and missions (as well as
their participation in their organisation) and for the carrying out of studies, in relation to the missions of the
ministry that is responsible for Hydrocarbons.

30.5. For the purposes of applying articles 30.2, 30.3 and 30.4, the Operator shall fund, from the first two
weeks of each Calendar Year and for the first exploration period, no later than two (2) months after the date
this Agreement is signed, the annual training, social welfare and equipment budgets, upon the Government
Representative’s written request including the details of the financing or expenses. The three (3) training,
equipment and social welfare budgets are due in full for each Contractual Year including the years in which
this Agreement was signed and terminated.

The training expenses and those related to social works and equipment and materials borne by the
Contractor, other than PETROCT, will be treated as recoverable Petroleum Costs.

The unused annual training, equipment and social works budgets are carried forward to the next Calendar
Year. At the end of each exploration period, the Operator shall, following instructions from the Government,
transfer all the balances of the budgets to accounts designated for this purpose.

56

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 57/80
3/2/2018 Exhibit

30.6 Foreign personnel employed by the Contractor, its agents and its subcontractors for the Petroleum
Operations shall be authorised to enter the Republic of Céte d’Ivoire. The Government shall facilitate
issuance of the administrative documents necessary for said personnel and their family members to enter and
stay in the Republic of Céte d’Ivoire.

30.7. All employees required for conducting the Petroleum Operations shall be under the authority of the
Contractor or its agents, contractors and subcontractors, in their capacity as employers. Their work, number
of hours, wages, and all other conditions of their employment shall be determined by the Contractor or its
agents, contractors and subcontractors, in accordance with legislation in force in the Republic of Céte
d'Ivoire and the Best Industry Practice in the international petroleum industry. The Contractor, however,
shall be free to select and assign its personnel, subject to the provisions of article 30.1.

ARTICLE 31: ACTIVITY REPORTS RELATED TO EXCLUSIVE PRODUCTION PERMITS

31.1. The provisions of article 11 shall apply, mutatis mutandis, to exclusive production permits.
Furthermore, the following periodic activity reports shall be provided to the Government for each Field:

a) daily production reports, and

b) monthly reports indicating the quantities of Hydrocarbons produced and sold during the past month
and the information on these sales in accordance with article 18.5.

Unless the Contractor consents in writing, the information on a Production Perimeter, with the exception
of activity statistics, shall, in accordance with article 8.4 above, be considered by the Parties to be
confidential throughout the duration of this Agreement.

31.2. The Contractor shall notify the Government as soon as possible of any significant damage of any type
to the oil fields or facilities, and shall take all reasonable measures necessary to resolve it and make the
necessary repairs.

31.3. As of the date of granting an exclusive production permit, the annual reports indicated in article 8.2
shall also contain the following:

a) information on all development and production operations performed during the past Calendar Year,
including the quantities of Hydrocarbons produced and sold, if applicable;

b) information on all transportation operations and sales, as well as the location of the principal facilities
constructed by the Contractor, if applicable, and

c) a statement indicating the number of employees and operations, with their qualifications, nationality,
their given name and surnames, their number and employment start date.

ARTICLE 32: ARBITRATION

32.1. In the event of a dispute between the Government and the Contractor regarding or arising from this
Agreement, the Parties shall endeavour to resolve this dispute amicably.

57

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 58/80
3/2/2018 Exhibit

If, within ninety (90) days from the date of notification from one Party to the other of the dispute, the Parties
are unable to resolve the dispute, it shall be submitted, at the request of the first Party to do so, to an
arbitration procedure made up of three (3) arbitrators, in accordance with the applicable Arbitration Rules of
the ICC.

No arbitrator shall be a national of the countries of origin of the Parties.

32.2. The place of arbitration shall be Paris (France). The language used in the proceedings shall be French,
and the applicable law shall be Ivoirian law and in accordance with Best Industry Practice.

The award issued by the arbitral tribunal shall be definitive, binding upon the Parties and immediately
enforceable.

The Parties formally and without reservation waive any right to attack such award, to impede its recognition
and its execution by any means whatsoever.

32.3. The arbitration expenses shall be paid by the Parties according to ICC rules.

Performance by the Parties of their obligations arising out of this Agreement shall not be suspended during
the period of arbitration.

32.4. The parties agree that this article will remain effective after the end of this Agreement.

ARTICLE 33: FORCE MAJEURE

33.1. No delay or failure by one Party in performing any of the obligations arising out of this Agreement
shall be considered as a breach of said Agreement if this delay or failure is due to an event of Force Majeure.

33.2. In accordance with the terms of this Agreement, “Force Majeure” means any unforeseeable,
unavoidable event that is beyond the control of a Party, which impedes, delays or prevents that Party from
fulfilling its obligations under this Agreement and includes but is not limited to earthquakes, floods,
accidents, strikes, lock-outs, riots, delays in obtaining rights of way, insurrections, civil disorder, sabotage,
acts of war or circumstances attributable to war, acts of terrorism or any other cause beyond its control,
similar to or different than those mentioned above.

In the event of a conflict in interpretation or an event of Force Majeure not listed above, the term “Force
Majeure” shall be interpreted as closely as possible according to the principles and practices in the
international petroleum industry, as well as the law of the Agreement.

If, following an event of Force Majeure, the performance of any of the obligations of this Agreement is
deferred, the duration of the resulting delay, extended by the time that may be necessary to overcome the
Force Majeure and to resume the Petroleum Operations, shall be added to the term indicated in this
Agreement for performing said obligation, and the exclusive exploration,appraisal or production permits
shall be protected accordingly with respect to the region affected by the Force Majeure.

58

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 59/80
3/2/2018 Exhibit

33.3. When one Party believes that it is prevented from performing any of its obligations due to an event of
Force Majeure, it must immediately notify the other Party, specifying the information such as to establish the
Force Majeure, and shall take, in agreement with the other Party, all useful, necessary and reasonable steps to
allow it to resume normal performance of the obligations affected upon cessation of the event constituting
Force Majeure.

The obligations other than those affected by the Force Majeure shall continue to be performed in accordance
with the provisions of this Agreement.

33.4. If a situation of Force Majeure continues for a period of twelve (12) months from the date of notice in
accordance with article 33.3, the Contractor may, upon at least ninety (90) days written notice to the
Government, terminate the Agreement.

ARTICLE 34: JOINT AND SEVERAL OBLIGATIONS AND WARRANTIES

34.1. All clauses, conditions and provisions of this Agreement shall be mandatory for the Parties and their
respective successors and assigns. This Agreement constitutes the entire agreement between the Parties and
no prior communication, promise or agreement, whether verbal or written, between the Parties relative to the
subject of this Agreement may be invoked in order to amend the clauses hereof.

The Government certifies and warrants that there is no other agreement in effect concerning the petroleum
tights of the Delimited Region, that it shall correctly and faithfully discharge its obligations, and this
Agreement shall not be cancelled, amended or changed without the approval of the Parties.

34.2. Save for the contrary provisions in article 22.3.c), when the Contractor is composed of several entities,
the obligations and liability of such entities by virtue of this Agreement shall be joint and several, it being
understood that the Contractor shall not be jointly and severally liable for the income tax set forth in article
17.

34.3. The entities constituting the Contractor, its parent company or Affiliated Companies specficially BP
Explorating Operating Company and Kosmos Energy Operating shall submit to the Government, for
approval, within sixty (60) days running from the Effective Date an undertaking guaranteeing proper
performance under the terms of the proper performance undertaking contained in Appendix 4.

ARTICLE 35: ASSIGNMENT RIGHTS

35.1. Subject to the written consent of the Government, which shall not be unreasonably withheld, with the
exception of the provisions of article 22.3.e), the rights and obligations arising out of this Agreement may be
assigned by any of the entities comprising the Contractor, in whole or in part, to Third Parties with a well-
established technical and financial reputation.

The said Third Party assignees shall, together with the other entities that constitute the Contractor be jointly
and severally liable for the obligations arising out of this Agreement.

The conditions for all assignments and for joint and several ownership shall be approved in advance by the
Government.

59

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 60/80
3/2/2018 Exhibit

If, within sixty (60) days following notification to the Government of a planned assignment, accompanied by
all related information, and a draft of the assignment instrument, it has not notified its decision, this
assignment shall be deemed to be approved by the Government.

As of the date of approval of an assignment, the assignee shall be bound by the terms and conditions of this
Agreement, and in the event of full assignment, the assignor will no longer be bound by the terms and
conditions of this Agreement.

Every assignment of rights or interests to Third Parties is subject to the payment of a transfer fee that is set in
accordance with the law in force in the Republic of Céte d’ Ivoire.

The fees that are fixed for this purpose, in accordance with article 17.7, will be borne by the assignee who
must pay them within thirty (30) days following the date on which the transfer was approved.

35.2. Save for the provisions in article 22.3.e), the joint and several rights and obligations arising out of this
Agreement may be freely assigned at any time, in whole or in part, by any of the entities comprising the
Contractor to one or more Affiliated Companies, or to the other entities comprising the Contractor.

The Contractor shall notify the Government of said assignments before the effective date thereof and, if
applicable, the provisions of article 34.2 shall be applicable.

35.3. The assignments made in violation of the provisions of this article are null and void.

ARTICLE 36: APPLICABLE LAW AND STABILITY OF CONDITIONS

36.1. The laws and regulations in effect in the Republic of Céte d’Ivoire and Best Industry Practice shall be
applicable at all times to the Contractor, this Agreement and the operations it covers.

36.2. This Agreement is entered into by the Parties in accordance with the laws and regulations in effect at
the time of execution and in relation to the provisions of said laws and regulations, especially with regard to
its economic, tax and financial provisions.

As a result, in the event that (i) subsequent laws and regulations modify the provisions of laws and
regulations in effect at the time of executing this Agreement or (ii) there is a change in the interpretation or
application of any law, decree or regulation in the Republic of Céte d’Ivoire by a judicial, arbitral or
administrative authority, and such modifications or changes entail a material change in the respective
economic situation of Parties according to the current provisions of said Agreement, the Parties shall use
their best endeavours to reach in good faith an agreement to change such provisions as necessary so as to re-
establish the economic equilibrium of the Agreement as established at the time of execution of this
Agreement. This provision applies mutatis mutandis to any case involving an international binding
instrument applicable in the Republic of Céte d’Ivoire.

If, despite their efforts, the Parties cannot reach an agreement, the provisions of article 32 above may be
applied.

60

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 61/80
3/2/2018 Exhibit

36.3. The Parties agree that (i) the Petroleum Code establishes a special regime for oil companies and (ii) the
Contractor may conduct the Petroleum Operations in accordance with Article 8 of the Petroleum Code.

ARTICLE 37: PERFORMANCE OF THE AGREEMENT

37.1. The Parties agree to cooperate in all manners possible in order to achieve the objectives of this
Agreement.

For this purpose, a coordination committee (“Coordination Committee”) composed of the Government,
PETROCI and the Operator will be set up. This Coordination Committee will meet at least one (1) time
during the Calendar Year and whenever necessary upon the justified request by one (1) of its members. The
proposed agenda must accompany this request.

The Coordination Committee shall be chaired by the Government.

The Coordination Committee shall be a framework for information of the Government, by the Operator on
the budgets, programs and performance of work and contractual obligations in the Delimited Region.

The Government shall facilitate the performance of activities by the Contractor by granting it all permits,
licenses and rights necessary to perform the Petroleum Operations, and by making available to it all
appropriate services and facilities, so that the Parties may get the most profit out of genuine cooperation.
Nevertheless, the Contractor is required to comply with applicable procedures and formalities of the
appropriate government departments.

37.2. All notifications or other communications referring to this Agreement shall be made in writing and
shall be addressed to an authorised representative of the Party in question at the principal place of business in
the Republic of Céte d’Ivoire of said Party by:

a) prepaid registered letter,
b) cable or telegram
c) telex or fax with acknowledgement of receipt, or
d) hand delivery with signed receipt.

Notifications shall be considered to be made on the date of receipt by the addressee.

37.3. If the Government believes that the Contractor has breached any of its obligations under this
Agreement, it shall notify the Contractor to this effect in writing and the Contractor shall have sixty (60)
days to remedy or submit the issue to arbitration in accordance with the provisions of article 32 of this
Agreement.

37.4. Breach by the Contractor with regard to observing the provisions of this Agreement may result in
termination of this Agreement by the Government, after notifying Contractor in accordance with the
provisions of article 37.3, with the understanding that such termination shall not be declared if the Contractor
has begun to remedy the breach after notifying the Government of the measures taken for this purpose or if
the issue is submitted to arbitration in accordance with the provisions of article 32.

61

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 62/80
3/2/2018 Exhibit

In the event of bankruptcy entailing liquidation of one of the entities comprising the Contractor, the rights of
said entity pursuant to this Agreement shall immediately lapse and the other entities comprising the
Contractor may assume the percentage of said entity’s share in accordance with the joint venture agreement,
and its obligations pursuant to this Agreement. In the event that the entity in liquidation is the Operator, the
Government may terminate this Agreement if the new Operator appointed by the other entities which
compose the Contractor does not fulfil the technical and financial capacities.

The termination of this Agreement shall not release the Contractor from its obligations created before or at
the time of the termination.

37.5. The terms and conditions of this Agreement may only be amended if done in writing and by mutual
agreement between the Parties.

37.6. Unless otherwise arranged or decided in writing, the Government will be represented by the Director
General of Hydrocarbons in accordance with the terms of this Agreement. In this regard, the Director
General of Hydrocarbons shall give, in the name and on behalf of the Government, all consents that may be
necessary or appropriate for performance of the Agreement and will receive all notices on behalf of the
Government under this Agreement. The Director General of Hydrocarbons shall also provide all reasonable
assistance to the Contractor with respect to its activities in the Republic of Céte d’Ivoire.

37.7. The headings appearing in this Agreement were inserted for ease of reading and reference and in no
way define, limit or describe the scope or purpose of the Agreement or any of its clauses.

37.8. Appendices 1, 2, 3, 4 and 5 attached hereto are an integral part of this Agreement.
37.9. Any waiver by the Government of the performance of an obligation of the Contractor shall be made in

writing and signed by the representative of the Government, and no waiver may be considered as implicit if
the Government waives asserting any of the rights conferred to it by this Agreement.

ARTICLE 38: EFFECTIVE DATE

After being signed by the Parties, this Agreement shall become effective. The date of signature is designated
as the Effective Date, thereby making said Agreement binding upon the Parties.

IN WITNESS WHEREOF, the Parties signed this Agreement in 7 (seven) originals.

Done in Abidjan, this 21 December 2017 (“Effective Date”)

62

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 63/80
3/2/2018 Exhibit

FOR THE REPUBLIC OF COTE D’IVOIRE

The Minister of Petroleum,
Energy and the Development of

The Secretary of State with the | The Minister of Economy and
Prime Minister, responsible for Finance

State Budget and Portfolio Renewable Energy
/s/ Moussa Sanogo /s/ Adama Kone /s/ Thierry Tanoh
Moussa SANOGO Adama KONE Thierry TANOH

FOR THE CONTRACTOR
PETROCI HOLDING KOSMOS BP

/s/ Ibrahima Diaby
Dr. Ibrahima DIABY

Director General

/s/ Brian F, Maxted
Brian F. MAXTED

Chief Exploration Officer

/s/ Andrew Mcauslan
Andrew MCAUSLAN

Head of Business

Development
APPENDIX 1
Attached to and forming an integral part of this Agreement by and between the Republic of Céte d’Ivoire
and the Contractor.
1.1 DELIMITED REGION

As of the Effective Date, the Delimited Region, referred to as Block CI-708 is composed of the area within
the perimeter formed by the points bw, 17D, 98GI’, 141, 13E and 12AL indicated on the attached map.

The geographical coordinates of these points are as follows, in relation to the Greenwich meridian:

Point Longitude (W) Latitude (N)
bw 5°22'59,0000” 4°35'00,0000”
17D 5°22’59,0000” 4°17°00,5340”

98GI’ 5°02’24,8800” 4°19'39,7100”
14l 4°58'35,0000” 4°20°39,0000”
13E 4°55'39,7705” 4°21'29,2140”
12AL 4°57'59,7990” 4°35'00,0000”

The topographical reference system is CLARKE 1880 ellipsoid and the datum is Abidjan 1987.

63

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 64/80
3/2/2018 Exhibit

https:/Awww.sec.gow/Archives/edgar/data/ 150999 1/000150999118000014/kos-12312017xex1048.htm 65/80
3/2/2018 Exhibit

The area of the Delimited Region defined above is considered to be equal to approximately one thousand
four hundred forty-six decimal twenty-seven (1,446.27 km?) square kilometres.

1.2 MAP OF THE DELIMITED REGION

PLAN DE POSITION BLOC CI-—'708

[Semmets [Lonorrune() | vanruoe_(n)]
[sea racers er
essserrs eareo at
SUPERFICIE Cl-708
1446.27Km

https:/Awww.sec.gow/Archives/edgar/data/ 150999 1/000150999118000014/kos-12312017xex1048.htm 66/80
3/2/2018 Exhibit
APPENDIX 2

Attached to and forming an integral part of this Agreement by and between the Republic of Céte d’Ivoire
and the Contractor.

ACCOUNTING PROCEDURE

Article 1. GENERAL PROVISIONS

1.1. Purpose
This Accounting Procedure shall be followed and observed in performing the obligations under the
Agreement to which this Appendix is attached.

1.2. Accounts and statements
The accounting records and books of the Contractor shall comply with legislation, and be kept according to
the General Business Accounting Plan in effect in the Republic of Céte d’Ivoire. Nevertheless, the
Contractor may apply the accounting rules and procedures in practice in the international petroleum industry
to the extent that they are not contrary to the above-mentioned legislation and plans.

In accordance with the provisions of article 24 of the Agreement, the accounts, books and records shall be
kept in French and denominated in Dollars. These accounts shall be used specifically in order to determine
the amount of Petroleum Costs, the recovery of said costs, the production sharing, as well as for filing the
income declarations of the Contractor. For information purposes, the accounts and balance sheets shall also
be kept in CFA francs.

The Contractor shall record all activity related to the Petroleum Operations in separate accounts from those
related to any other activities that may be performed in the Republic of Céte d’Ivoire.

All accounts, books, records and statements, as well as the supporting documents for expenses incurred, such
as invoices and service contracts, shall be retained in the Republic of Céte d’Ivoire so that they may be
produced if so requested by the appropriate Ivoirian authorities.

1.3. Interpretation
Unless otherwise provided in this Accounting Procedure, the definitions of the terms appearing in this
Appendix 2 shall be the same as the corresponding terms appearing in the Agreement.

In the event of a conflict between the provisions of this Accounting Procedure and the Agreement, the
Agreement shall prevail.

1.4. Modifications
The provisions of this Accounting Procedure may be amended by mutual agreement of the Parties.

1.5. Definitions
The terms used in this Accounting Procedure are defined as follows:

65

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 67/80
3/2/2018 Exhibit

a) Development Expenses means all costs and expenses borne and paid by the Contractor for
performing the Petroleum Operations relative to a Production Perimeter excluding Production
Expenses and Financial Expenses

b) Appraisal Expenses means all costs and expenses borne and paid by the Contractor for performing
the Petroleum Operations relative to an Appraisal Perimeter.

c) Production Expenses are all costs and expenses borne and paid by the Contractor for producing and
maintaining the wells, equipment and related facilities relative to a Field from the start of production
of said Field. The Production Expenses shall also include all costs and expenses borne and paid by
the Contractor for producing and maintaining the pipelines, generators, warehouses, pools and other
facilities that the Contractor acquires, builds or installs in accordance with the provisions of article
7.2. of the Agreement for performing the Petroleum Operations.

d) Exploration expenses means all costs and expenses borne and paid by the Contractor for performing
the Petroleum Operations (especially including the costs and expenses indicated in article 2.2.13 of
this Accounting Procedure), excluding Appraisal Expenses, Development Expenses, Production
Expenses, Financial Expenses, Overheads in the Republic of Céte d’Ivoire and Overheads Abroad.

e) Financial Expenses means the interest and fees indicated in article 2.2.10 of this Accounting
Procedure.

f) Overheads in the Republic of Céte d’Ivoire means the costs and expenses indicated in article 2.2.2 of
this Accounting Procedure.

g) Overheads Abroad means the costs and expenses indicated in article 2.2.3 of this Accounting
Procedure.

Article 2. PETROLEUM COSTS

2.1. Petroleum Costs Account

The Contractor shall keep a “Petroleum Costs Account” to record in detail the expenses incurred and
effectively paid by the Contractor in relation to the Petroleum Operations performed pursuant to this
Agreement, which shall be recoverable in accordance with the provisions of articles 16 and 21 of the
Agreement. Recovery of the Petroleum Costs will be on the basis of the expenses incurred and effectively
paid.

In particular, this Petroleum Costs Account shall separately indicate, by Appraisal Perimeter or Production
Perimeter, if applicable, the following expenses:

a) the Exploration Expenses;

b) the Appraisal Expenses;

c) the Development Expenses;

d) the Production Expenses;

e) the Financial Expenses;

f) the Overheads in the Republic of Céte dIvoire;
g) the Overheads abroad;

66

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 68/80
3/2/2018 Exhibit

h) the abandonment reserve funds:
i) national needs, and
j) training, equipment and social works expenses.

The Petroleum Costs Account shall allow, among others, the following to be identified at any time:
a) the total amount of Petroleum Costs since the Effective Date;
b) the total amount of Petroleum Costs recovered;

c) the total amount credited to the Petroleum Costs Account pursuant to article 2.4.b) of this Accounting
Procedure, and

d) the total amount of Petroleum Costs still to be recovered.

For the purposes of application of articles 16 and 21 of the Agreement, the Petroleum Costs shall be
recovered according to the following order of priority:

a) production expenses of a Field incurred and effectively paid from the start date of regular production;
b) financial expenses, and
c) other Petroleum Costs.

Furthermore, in each of the categories indicated above, the costs shall be recovered in the order in which
they are incurred and effectively paid.

Notwithstanding any provisions to the contrary in this Accounting Procedure, the intent of the Parties is to
not duplicate any credit or debit in the accounts maintained pursuant to the Agreement.

2.2. Debits posted to the Petroleum Costs Account
The following expenses and charges shall be posted as debits in the Petroleum Costs Account:

2.2.1. Personnel Expenses

All payments made to cover the salaries and wages of the employees of the Contractor directly assigned in
the Republic of Céte d’Ivoire, on a temporary or permanent basis, to the Petroleum Operations performed
pursuant to this Agreement, including statutory and welfare costs and all additional charges or expenses set
forth in individual or collective agreements or according to the internal administrative regulations of the
Contractor.

2.2.2. Overheads in the Republic of Céte d’Ivoire

Fees and salaries of personnel of the Contractor working in the Republic of Céte d’Ivoire on the Petroleum
Operations whose work time is not directly assigned to the programs, as well as the costs of maintaining and
operating a general and administrative office and auxiliary offices in the Republic of Céte d’Ivoire necessary
for the Petroleum Operations.

2.2.3. Overheads abroad

67

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 69/80
3/2/2018 Exhibit

The Contractor shall add a reasonable amount for overhead paid abroad, related to performing the Petroleum
Operations by the Contractor and its Affiliated Companies, such amounts representative of the estimated cost
of services performed for said Petroleum Operations and corresponding to actual services performed abroad
by the Contractor or its Affiliated Companies.

Overheads abroad includes part of the salaries and wages paid to staff residing abroad as well as a portion of
general administrative costs for central services located abroad.

The amounts allocated shall be provisional amounts determined based upon the experience of the Contractor,
and shall be adjusted annually according to the actual costs borne by the Contractor.

Nevertheless, the overheads paid abroad shall only be allocated within the following limits:

a) before granting an exclusive production permit: five percent (5%) of the expenses allocated to the
Petroleum Costs Account excluding overhead for the Calendar Year in question;

b) as of the time of granting the first exclusive production permit: three percent (3%) of the expenses
allocated to the Petroleum Costs Account excluding bonuses and overhead for the Calendar Year in
question.

2.2.4. Buildings

Expenses for construction, maintenance and related costs, as well as rent paid for all offices, homes,
warehouses and other types of buildings, including housing and recreation centres for employees, and the
cost of equipment, furnishings, fittings and supplies necessary to use these buildings as required for the
needs of the Petroleum Operations.

2.2.5. Materials, Equipment and rent

Costs of equipment, materials, machines, articles, supplies and facilities purchased or supplied for use in the
Petroleum Operations, as well as rent or compensation paid or incurred for the use of all equipment and
facilities necessary for the Petroleum Operations, including the facilities exclusively owned by the
Contractor.

2.2.6. Transportation
Transportation of personnel, equipment, materials and supplies, within the Republic of Céte d’Ivoire and
between the Republic of Cote d’Ivoire and other countries, necessary for the Petroleum Operations.

The personnel transportation costs include the expenses for transferring employees and their family, paid by

the Contractor, in accordance with the policy established by the Contractor.

2.2.7. Services Rendered

Expenses for services rendered by subcontractors, consultants, expert advisors and public utilities, as well as
all costs related to services rendered by the Government or any other authorities of the Republic of Céte
d'Ivoire.

68

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 70/80
3/2/2018 Exhibit

The expenses for services rendered by Affiliated Companies, provided that these costs do not exceed those
that would normally be charged by independent companies for the same or similar service taking into
account the quality and availability of those services.

2.2.8. Insurance and claims
Premiums paid for insurance that must normally be carried for the Petroleum Operations which must be
performed by the Contractor pursuant to the Agreement, as well as all expenses incurred and paid to settle all
losses, claims, compensation and other expenses, including those for legal services not recovered by the
insurance carrier and those derived from court decisions.
If after approval by the Government no insurance is carried, all expenses paid by the Contractor to settle all
losses, claims, compensation, legal judgments and other expenses.

2.2.9. Legal expenses
All expenses relative to conducting, examining and settling disputes or claims arising from the Petroleum
Operations, or those necessary for defending or recovering assets acquired in performing the Petroleum
Operations, especially including discovery or investigation fees, court fees and amounts paid to settle or
resolve such disputes or claims.
If such measures must be conducted by Contractor's legal personnel, reasonable remuneration will be
included in the Petroleum Costs, which shall not exceed the cost of the same or similar service normally
performed by an independent company.

2.2.10 Financial expenses

All interest and fees the Contractor pays in respect of loans contracted from Third Parties and advances
obtained from Affiliated Companies, to the extent that such loans and advances are allocated solely to the
financing of a Field’s Development Expenses, and do not exceed seventy-five percent (75%) of the total
amount of these Development Expenses.

These loans and advances shall be submitted for administration approval under the conditions provided in
article 72.3 of the Petroleum Code, except as otherwise provided in article 17.4.c) of this Agreement.

Where the financing has been provided by Affiliated Companies, the eligible interest rates must not exceed
the rates normally used in the international financial markets for similar loans.

2.2.11. National needs
The discount of twenty-five percent (25%) conceded to PETROCI on sales of Crude Oil and Natural Gas to
meet national needs in accordance with article 27.2 of the Contract.

2.2.12. Training expenses, social services and provision of equipment and materials
All expenses and costs incurred under article 30 of this Agreement.

2.2.13. Other expenses

All expenses borne and paid by the Contractor for the necessary and correct performance of the Petroleum
Operations within the context of the Annual Work Programs and approved Budgets, with the exception of
expenses covered and paid by the foregoing provisions in this article and the expenses excluded from the
Petroleum Costs.

These other expenses include, in particular, foreign exchange losses actually incurred by the Contractor in
performing the Petroleum Operations.

69

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 71/80
3/2/2018 Exhibit

2.3. Expenses not attributable to the Petroleum Costs Account

The expenses that are not related to performing the Petroleum Operations, and the expenses excluded
according the provisions of the Agreement or this Accounting Procedure and by the Petroleum Code and its
implementing decree, are not attributable to the Petroleum Costs Account and thus are not recoverable.

These expenses notably include:
a) the expenses relative to the period prior to the Effective Date save for the provisions in article 16.7;

b) all expenses relative to the Operations performed beyond the Point of Delivery, such as
transportation and marketing expenses;

c) the financial expenses relative to financing the Petroleum Exploration Operations, and those relative
to the portion of financing the Development Expenses exceeding seventy-five percent (75%) of the
total amount of the Development Expenses;

d) the bonuses defined in article 19 of this Agreement.
e) foreign exchange losses other than those indicated in article 2.2.13 of this Accounting Procedure.

Furthermore, the charges indicated in articles 17.4.d), and 17.4.g) of this Agreement, although deductible
from net profits for purposes of the industrial and commercial income tax, cannot be chargeable to the
Petroleum Costs Account due to how they are defined.

2.4. Credits posted to the Petroleum Costs Account
The following revenue and income shall specifically be credited to the Petroleum Costs Account:

a) revenue derived from selling the quantity of Hydrocarbons available to the Contractor, in accordance
with articles 16 and 21 of this Agreement, for recovery of the Petroleum Costs;
b) all other revenue or income related to the Petroleum Operations, especially those derived from:

¢ the sale of related substances;

+ all services rendered to Third Parties using the facilities allocated to the Petroleum Operations,
especially the processing, transportation and storage of products for Third Parties in these facilities;

+ the transfer of assets of the Contractor, and the transfer of some or all of the rights and obligations of
the Contractor according to article 35 of this Agreement;

* foreign exchange gains actually realised by the Contractor in performing the Petroleum Operations.

Article 3. BASIS FOR CHARGING THE COST OF SERVICES, MATERIALS AND EQUIPMENT
USED IN THE PETROLEUM OPERATIONS.

3.1. Rendering technical services

70

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 72/80
3/2/2018 Exhibit

A reasonable fee shall be charged for technical services rendered by the Contractor or its Affiliated
Companies for the Petroleum Operations performed pursuant to the Agreement, such as analyses of gas,
water, core bores and all other tests and analyses, provided that such costs do not exceed those normally
charged for similar services by independent technical service companies and laboratories, taking into account
the quality and availability of those services.

3.2. Purchase of materials and equipment

The materials and equipment purchased from Third Parties that are necessary for the Petroleum Operations
performed within the context of the Agreement shall be charged to the Petroleum Costs Account at the “Net
Cost” borne by the Contractor.

The “Net Cost” shall include the cost of purchasing materials and equipment and items such as taxes,
customs agent fees, transportation, loading and unloading expenses and licensing fees, relative to the supply
of materials and equipment, as well as transit losses not recovered through insurance.

3.3. Use of equipment and facilities owned exclusively by the Contractor

The equipment and facilities owned by the Contractor and used for the Petroleum Operations shall be
charged to the Petroleum Costs Account at a lease rate that shall be sufficient to cover the maintenance,
repairs, depreciation and services provided to the Petroleum Operations, provided that such costs do not
exceed those normally charged by Third Parties in the Republic of the Republic of Céte d’Ivoire for similar
services and taking into account the quality and availability of those services.

3.4. Valuation of equipment
Any equipment transferred to the Republic of Céte d’Ivoire from the warehouses of the Contractor or any of
the entities comprising the Contractor or their Affiliated Companies shall be valued as follows:

a) New equipment
New equipment (condition “A”) is new equipment that has never been used: one hundred percent (100%) of
the current market price, which corresponds to the price that would normally be invoiced under free market
conditions between an independent buyer and seller for similar supplies.

b) Equipment in good condition
Used equipment in good condition (condition “B”) is equipment in good condition that is still usable for its
initial intended purpose, without repairs: seventy-five percent (75%) of the price of new equipment.

c) Other used equipment
Other used equipment (condition “C”) is equipment that is still usable for its initial intended purpose, after
repair and reconditioning, fifty percent (50%) of the price of new equipment.

d) Equipment in poor condition
Equipment in poor condition (condition “D”) is equipment that is no longer usable for its initial intended
purpose, but only for other services: twenty-five percent (25%) of the price of new equipment.

e) Scrap and waste
Scrap and waste (condition “E”) is equipment that cannot be used or repaired: current price for scrap.

3.5. Materials and equipment transferred by the Contractor

71

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 73/80
3/2/2018 Exhibit

The materials and equipment acquired by all of the entities comprising the Contractor shall be valued based
upon the conditions defined in article 3.4 of this Accounting Procedure.

The materials and equipment acquired by any of the entities comprising the Contractor, or by Third Parties,
shall be valued based upon sales price obtained, which shall not under any circumstances be less than the
price determined according to the conditions defined in article 3.4 of this Accounting Procedure.

The corresponding amounts shall be credited to the Petroleum Costs Account.

Article 4. INVENTORIES

4.1. Frequency

The Contractor shall keep a permanent inventory of quantities and values of all assets used for the Petroleum

Operations and, at reasonable intervals, shall carry out physical inventories as required by the Parties in
accordance with the Best Industry Practice in the international petroleum industry.

4.2. Notification

A written notification of the intent to take inventory shall be sent by the Contractor at least ninety (90) days
before the start of said inventory, so that the Government and the entities comprising the Contractor may be
represented, at their expense, during inventory operations.

4.3. Information

In the event that the Government or an entity comprising the Contractor is not represented during an
inventory, said Party or Parties shall be bound by the inventory prepared by the Contractor, which shall then
provide said Party or Parties with a copy of said inventory in accordance with the Best Industry Practice in
the international petroleum industry.

Article 5. FINANCIAL AND ACCOUNTING STATEMENTS

The Contractor shall provide the Government with all reports, records and statements indicated in the
provisions of the Agreement and current legislation, and especially the following accounting and financial
statements:

5.1. Statement of exploration work obligations
This annual statement shall be submitted within forty five (45) days after the end of each Contractual Year
relative to exploration periods.

It shall provide a detailed statement of the work and exploration expenses carried out by the Contractor to
perform the obligations set forth in article 4 of this Agreement, specifically excluding appraisal wells and the
corresponding Appraisal Expenses as well as Development Expenses, Production Expenses, Overheads in
the Republic of Céte d’Ivoire and bonuses.
5.2. Petroleum Costs recovery statement
A quarterly statement shall be submitted within forty five (45) days after the end of each Calendar Quarter. It

shall indicate the following items of the Petroleum Costs Account:

a) the amount of Petroleum Costs still to be recovered at the beginning of the Calendar Quarter;

72

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 74/80
3/2/2018 Exhibit

b) the amount of Petroleum Costs relative to the Calendar Quarter in question, recoverable according
to the provisions of the Agreement;

c) the quantity and the value of the production of Hydrocarbons taken during the Calendar Quarter by
the Contractor to recover Petroleum Costs;

d) the amount of income or proceeds credited pursuant to article 2.4.b) of this Accounting Procedure
during the quarter;

e) the amount of Petroleum Costs still to be recovered at the end of the Calendar Quarter.

Furthermore, an annual Petroleum Costs recovery statement shall be submitted before the end of February of
each Calendar Year.

5.3. Production Statement
After production begins, a monthly production statement shall be submitted within no more than fifteen (15)
days after the end of each month.

For each month, it shall present details of the production of each Field, and especially the quantities of
Hydrocarbons:

a) in stock at the beginning of the month;
b) lifted during the month;

c) lost and used for the needs of the Petroleum Operations;
d) in stock at the end of the month.

73

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 75/80
3/2/2018 Exhibit

APPENDIX 3

Attached to and forming an integral part of this Agreement between the Republic of Céte d’Ivoire and the
Contractor.

BANK GUARANTEE

This bank guarantee is issued on this (indicate issuance date) .................. by the company ..................
(indicate name of BANK), a joint-stock company with share capital of ............. , registered under
number .. With registered office in .............. , represented herein by Mr ............... ;
(indicate capacity of signer), hereinafter referred to as the “Bank”,

WHEREAS

(A) The company, a company incorporated under the laws of..., hereinafter referred to as

Ol eeeteeeeneees ,” represented herein by MYr.........+++00 . entered into a Hydrocarbons Production
Sharing Agreement relative to block CI-...... (hereinafter referred to as the “PSA”) with the
Government on ...... [date]..........

(B) In accordance with article 4.8 of the PSA, the Contractor agrees to provide the Government
with a bank guarantee for performance of the minimum exploration work programs as defined
in article 4 of the PSA.

(C) The Bank, at the request of the Contractor, agrees to provide this bank guarantee in favour
of the Government, for the Guaranteed Amount as defined in article 3 below.

NOW, THEREFORE, the Bank issues this guarantee on the following items:

1. DEFINITIONS AND INTERPRETATION

Unless otherwise expressly defined in this guarantee, the terms contained herein shall be defined in the same
manner as in the PSA.

For the purposes of this guarantee, a business day is understood to be any day from Monday through Friday
excluding bank holidays in the Republic of Céte d’Ivoire.

2. EFFECTIVE DATE

This bank guarantee shall become effective and valid as of the date of issuance (the “Effective Date”) and
remains in effect until cancellation or termination in accordance with article 4 below.

3. PAYMENT OF THE GUARANTEED AMOUNT

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 76/80
3/2/2018 Exhibit
74

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 77/80
3/2/2018 Exhibit

The Bank shall pay the Government the Guaranteed Amount within eight (8) business days following receipt
of the following documents:

3.1 Receipt by the Bank of a written request from the Government accompanied by the original written
statement sent by an authorised representative of the Contractor to the Government, indicating that the
Contractor does not intend to perform or pursue the minimum exploration program defined in accordance
with the terms and conditions of the PSA or

3.2 Receipt by the Bank of a written request from the Government accompanied by a copy of the formal
notice sent by the Government to the Contractor to remedy its default with regard to the minimum
exploration work program as specified in article 4 of the PSA, which has remained without effect for thirty
(30) days following receipt of said notice.

“Guaranteed Amount” means (i) an amount equal to US$ ............... , or (ii) an amount equal to the balance
of this amount as it is reduced in accordance with article 4 of the PSA.

4, CANCELLATION AND/OR TERMINATION OF THE BANK GUARANTEE

4.1. The obligations of the Bank vis-a-vis the Government by virtue of this bank guarantee shall end when
one of the following situations occurs:

4.1.1. Receipt by the Bank of a notification from the Government indicating that the Contractor performed
the minimum exploration work indicated in the PSA, or

4.1.2. Receipt by the Bank of a written notification from the Government indicating that the Contractor made
a payment corresponding to the indemnity indicated in article 4.10 of the PSA.

4.2. This bank guarantee is constituted for the duration of the exploration period, and its initial amount shall
be adjusted and shall terminate in accordance with the provisions of article 4.8 of this Agreement.
5. LIABILITY

The liability of the Bank regarding this bank guarantee vis-a-vis the Government is strictly limited to the
Guaranteed Amount.

6. NOTIFICATION

All notifications, requests, applications and other communications regarding this bank guarantee shall be
made in writing or by fax and sent to the party in question at the address indicated below:

The Bank: [bank coordinates to be completed]
The Government: The Minister of Mines, Petroleum and Energy Fax no.: ... 0. ee ee ee ee
The Contractor? wo... ee eee FaX NOD eee ce cee ce ce vee

7. APPLICABLE LAW

75

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 78/80
3/2/2018 Exhibit

This guarantee shall be governed and interpreted according to the law of the Republic of Céte d'Ivoire.

8. ARBITRATION

All disputes arising out of the interpretation or application of this guarantee shall be definitively resolved by
arbitration in accordance with the provisions of article 32 of this Agreement.

In witness whereof, the Bank issues this guarantee.

Done in Abidjan, on

Signature:

Name:

Capacity:

76

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 79/80
3/2/2018 Exhibit

APPENDIX 4

Attached to and forming an integral part of this Agreement between the Republic of Céte d’Ivoire and the
Contractor.

PERFORMANCE BOND
WHEL EAS ........ceeeeeeeeeeeeee , a Company incorporated under the laws of [Country], with registered office
IN... eee ; hereinafter referred to as the “Guarantor,” is the sole shareholder of .
Company incorporated under the laws of................ , with registered office in ., hereinafter

referred to as “ the Contractor”

Whereas the Contractor entered into a Production Sharing Agreement (hereinafter referred to as the
“Agreement”) dated ...............00.2200 with the Republic of Céte d’Ivoire (hereinafter referred to as the
“Government”), corresponding to the Delimited Region defined in Appendix 1 to said Agreement;

Whereas the Contractor is bound to its portion of the obligations pursuant to the Agreement vis-a-vis the
Government;

THE GUARANTOR AGREES AS FOLLOWS:

The Guarantor hereby acknowledges that it is fully informed of the legal and contractual obligations assumed
by the Contractor within the context of this Agreement and guarantees that it shall make available to the
Contractor all technical and financial resources, personnel and equipment necessary for the Contractor to
fully perform its obligations pursuant to this Agreement , provided that the liability of the Guarantor shall not
exceed the lesser of:

a. the Contractor’s share of the obligations under the Agreement;
b. One-hundred million US Dollars (US$100,000,000) during the exploration period; and
c. Two-hundred million US Dollars (US$200,000,000) during the exploitation period..

This performance bond shall become effective on the date of its signature and shall remain in force until full
discharge of the Contractor’s obligations resulting from the Agreement.

Unless agreed otherwise in writing between the Government and the Contractor, this performance bond will
not be affected by changes which may be made to the provisions of this Agreement.

No delay by the Government in asserting its rights derived from the Agreement may be interpreted as a
waiver of such rights.

Any dispute arising between the Government and the Guarantor resulting from the application or
interpretation of this performance bond shall be resolved by arbitration in accordance with the provisions of
article 32 of the Agreement.

Executed on this ................ BY: ..ccscescesceecescseceececeeceeceeseeseeseesseeees

Title: ....cceceeeeeeeeeeeeeee

77

https://www.sec.gov/Archives/edgar/data/1509991/000150999118000014/kos-12312017xex1048 htm 80/80
